--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
 
dated as of March 27, 2009,
 
 
Among
 
ENERGIZER RECEIVABLES FUNDING CORPORATION, as Seller,
 
ENERGIZER BATTERY, INC., as Servicer
 
 
MIZUHO CORPORATE BANK, LTD.
 
as Agent and as a Funding Agent
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
 
as a Funding Agent
 
 
and
 
THE SEVERAL CONDUITS AND COMMITTED PURCHASERS PARTY HERETO
 
FROM TIME TO TIME

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
POOL PURCHASE
PRELIMINARY STATEMENTS
 
ARTICLE I
 
PURCHASE ARRANGEMENTS
 
Section 1.1
Purchase Facility 

Section 1.2
Increases 

Section 1.3
Decreases 

Section 1.4
Payment Requirements 

Section 1.5
Restated Agreement 

 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
 
Section 2.1
Payments 

Section 2.2
Collections Prior to Amortization 

Section 2.3
Collections Following Amortization 

Section 2.4
Application of Collections 

Section 2.5
Payment Recission 

Section 2.6
Maximum Purchaser Interests 

Section 2.7
Clean Up Call 

 
ARTICLE III
 
CONDUIT FUNDING
 
Section 3.1
CP Costs 

Section 3.2
CP Costs Payments 

Section 3.3
Calculation of CP Costs 

 
ARTICLE IV
 
COMMITTED PURCHASER FUNDING
 
Section 4.1
Committed Purchaser Funding 

Section 4.2
Yield Payments 

Section 4.3
Selection and Continuation of Tranche Periods 

Section 4.4
Committed Purchaser Discount Rates 

Section 4.5
Suspension of the LIBO Rate 

Section 4.6
Extension of Liquidity Termination Date. 

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1
Representations and Warranties of the Seller Parties 

Section 5.2
Committed Purchaser Representations and Warranties 

 
ARTICLE VI
 
CONDITIONS OF PURCHASES
 
Section 6.1
Conditions Precedent to Initial Incremental Purchase 

Section 6.2
Conditions Precedent to All Purchases and Reinvestments 

 
ARTICLE VII
 
COVENANTS
 
Section 7.1
Affirmative Covenants of the Seller Parties 

Section 7.2
Negative Covenants of the Seller Parties 

 
ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
 
Section 8.1
Designation of Servicer 

Section 8.2
Duties of Servicer 

Section 8.3
Collection Notices 

Section 8.4
Responsibilities of Seller 

Section 8.5
Reports 

Section 8.6
Servicing Fees 

 
ARTICLE IX
 
AMORTIZATION EVENTS
 
Section 9.1
Amortization Events 

Section 9.2
Remedies 

 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1
Indemnities by the Seller Parties[INSERT PAGE NUMBER]

Section 10.2
Increased Cost and Reduced Return[INSERT PAGE NUMBER]

Section 10.3
Other Costs and Expenses[INSERT PAGE NUMBER]

Section 10.4
Allocations[INSERT PAGE NUMBER]

 
ARTICLE XI
 
THE AGENT
 
Section 11.1
Authorization and Action

Section 11.2
Delegation of Duties

Section 11.3
Exculpatory Provisions

Section 11.4
Reliance by Agent

Section 11.5
Non-Reliance on Agent and Other Purchasers

Section 11.6
Reimbursement and Indemnification

Section 11.7
Agent in its Individual Capacity

Section 11.8
Successor Agent

 
ARTICLE XII
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1
Assignments

Section 12.2
Participations

 
ARTICLE XIII
 
 
{RESERVED}
 
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1
Waivers and Amendments

Section 14.2
Notices

Section 14.3
Ratable Payments

Section 14.4
Protection of Ownership Interests of the Purchasers

Section 14.5
Confidentiality

Section 14.6
Bankruptcy Petition

Section 14.7
Limitation of Liability

Section 14.8
CHOICE OF LAW

Section 14.9
CONSENT TO JURISDICTION

Section 14.10
WAIVER OF JURY TRIAL

Section 14.11
Integration; Binding Effect; Survival of Terms

Section 14.12
Counterparts; Severability; Section References

Section 14.13
Mizuho Corporate Bank Roles

Section 14.14
Characterization

Section 14.15
Withholding

Section 14.16
Patriot Act

 
EXHIBIT 1

 

--------------------------------------------------------------------------------






POOL PURCHASE
 
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
 
 
This Second Amended and Restated Receivables Purchase Agreement dated as of
March 27, 2009 is among ENERGIZER RECEIVABLES FUNDING CORPORATION, a Delaware
corporation (“Seller”), ENERGIZER BATTERY, INC., a Delaware corporation
(“Energizer”), as Servicer (Servicer together with Seller, the “Seller Parties”
and each a “Seller Party”), the entities listed on Schedule A to this Agreement
(together with any of their respective successors and assigns hereunder, the
“Committed Purchasers”), WORKING CAPITAL MANAGEMENT CO., LP (“WCMC”), GOTHAM
FUNDING CORPORATION (“Gotham”), VICTORY RECEIVABLES CORPORATION (“Victory” and
together with WCMC and Gotham, the “Conduits”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Funding Agent, MIZUHO CORPORATE BANK,
LTD., as a Funding Agent and as agent for the Purchasers hereunder or any
successor agent hereunder (together with its successors and assigns hereunder,
the “Agent”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS
 
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
 
Each Conduit may, in its absolute and sole discretion, purchase Purchaser
Interests from Seller from time to time.
 
In the event that a Conduit declines to make any purchase, the Committed
Purchaser(s) in the relevant Conduit Group shall, at the request of Seller,
purchase Purchaser Interests from time to time.
 
Mizuho Corporate Bank, Ltd. has been requested and is willing to act as Agent on
behalf of the Conduits and the Committed Purchasers in accordance with the terms
hereof.
 
Seller, Servicer, the Committed Purchasers, the Conduits, the Funding Agents and
the Agent are parties to that certain Receivables Purchase Agreement dated as of
April 4, 2000 (the “Original RPA”), as amended and restated by that certain
First Amended and Restated Receivables Purchase Agreement dated as of June 30,
2008 (the “First Amended and Restated RPA”, as amended or otherwise modified to
date (the Original RPA and the First Amended and Restated RPA together, the
“Original Agreement”), and desire to amend and restate the Original Agreement to
remove Playtex Products, Inc. as sub-servicer of Receivables under this
Agreement and to make certain other changes as are set forth in this Agreement.
 
 
ARTICLE I
PURCHASE ARRANGEMENTS
 
Section 1.1 Purchase Facility
 
    Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the benefit of one
or more of the Purchasers.  In accordance with the terms and conditions set
forth herein, the Relevant Conduits in their respective Conduit Groups may
collectively, at their option, instruct the Agent to purchase on their behalf,
or if either of the Relevant Conduits shall decline to purchase, the Agent shall
purchase, on behalf of the Committed Purchasers in the related Conduit Group,
Purchaser Interests from time to time in an aggregate amount not to exceed at
such time the lesser of (i) the Purchase Limit and (ii) the aggregate amount of
the Commitments during the period from the date hereof to but not including the
Facility Termination Date.  Furthermore, with respect to each Conduit Group, the
product of (x) the Purchase Pro Rata Share of such Conduit Group and (y) the
amount of the Purchaser Interests so purchased by the Purchasers in such Conduit
Group from time to time in an aggregate amount shall not exceed at such time the
lesser of (a) the related Group Purchase Limit and (b) the aggregate amount of
the related Commitments for such Conduit Group during the period from the date
hereof to but not including the Facility Termination Date.
 
Section 1.2 Increases
 
    Seller shall provide the Funding Agents with at least one Business Days’
prior notice in a form set forth as Exhibit II hereto of each Incremental
Purchase (a “Purchase Notice”), with a written copy thereof delivered
simultaneously to the Agent.  Each Purchase Notice shall be subject to Section
6.2 hereof and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall be at least $1,000,000 and
integral multiples of $100,000 in excess thereof) and date of purchase and, in
the case of an Incremental Purchase to be funded by the Committed Purchasers,
the requested Discount Rate and Tranche Period.  Following receipt of a Purchase
Notice, the Funding Agents will determine whether the Relevant Conduits in their
respective Conduit Groups agree to make the purchase.  Without the prior
approval of the Relevant Conduit in each Conduit Group, Seller shall not request
more than three proposed purchases in any calendar month and, unless approved by
each Relevant Conduit in its sole discretion, any such requests in excess of
three in any calendar month shall be void.  If the Relevant Conduit in a Conduit
Group declines to make a proposed purchase, Seller may cancel the Purchase
Notice (with a written copy of the notice of such cancellation delivered
simultaneous to the Agent) or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interest will be made by the Committed
Purchasers in the related Conduit Group.  On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each Funding Agent on behalf of the Relevant Conduit or the
Committed Purchasers in each Conduit Group, as applicable, shall deposit to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York time), an amount equal to (i) in the case of the Relevant Conduit, the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests such Relevant Conduit is then purchasing or (ii) in the case
of a Committed Purchaser, such Committed Purchaser’s Pro Rata Share of the
relevant Purchase Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Committed Purchasers in the related Conduit Group are
purchasing.  A default by a Purchaser in the performance of its obligations
under this Agreement shall not relieve the other Purchasers of their obligations
hereunder.
 
Section 1.3 Decreases
 
    Seller shall provide the Funding Agents with prior written notice in
conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections, with a copy of such
Reduction Notice delivered simultaneously to the Agent.  Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur (which date shall give effect to the
applicable Required Notice Period), and (ii) the amount of Aggregate Capital to
be reduced (the “Aggregate Reduction”), which shall be applied ratably to the
Purchaser Interests of each Conduit Group in accordance with the amount of
Capital (if any) owing to such Conduit Group (ratably, based on their respective
Reduction Pro Rata Shares).  The Reduction Pro Rata Share of such Aggregate
Reduction with respect to a Conduit Group shall in turn be applied ratably to
the Purchaser Interests of the Conduit(s) and the Committed Purchasers in such
Conduit Group in accordance with the amount of Capital (if any) owing to such
Conduit(s), on the one hand, and the amount of Capital (if any) owing to such
Committed Purchasers (ratably, based on their respective Pro Rata Shares), on
the other hand.  Only one (1) Reduction Notice shall be outstanding at any
time.  No Aggregate Reduction will be made following the occurrence of the
Amortization Date without the consent of the Agent and each Funding Agent.
 
Section 1.4 Payment Requirements
 
    All amounts to be paid or deposited by any Seller Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 12:00 p.m. (New York time) on the day when due in
immediately available funds, and if not received before 12:00 p.m. (New York
time) shall be deemed to be received on the next succeeding Business Day.  If
such amounts are payable to a Purchaser they shall be paid to the relevant
Funding Agent, for the account of such Purchaser, at 1251 Avenue of the
Americas, New York, New York 10020 (in the case of a Purchaser in the Conduit
Group with Mizuho Corporate Bank Ltd. as a Funding Agent) or 1251 Avenue of the
Americas, New York, New York 10020 or an account or address designated from time
to time by BTMU (in the case of a Purchaser in the Conduit Group with BTMU as a
Funding Agent), as applicable, until the applicable Seller Party is otherwise
notified in writing by the relevant Funding Agent.  Upon notice to Seller, the
relevant Funding Agent may debit the Facility Account for all relevant amounts
due and payable hereunder.  All computations of Yield, per annum fees calculated
as part of any CP Costs, per annum fees hereunder and per annum fees under the
Fee Letter shall be made on the basis of a year of 360 days for the actual
number of days elapsed.  If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
 
 
Section 1.5 Restated Agreement
 
    Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other Transaction Document, and any document, instrument or
agreement executed and/or delivered in connection with the Original Agreement or
any other Transaction Document, shall mean and be a reference to this
Agreement.  The other Transaction Documents and all agreements, instruments and
documents executed or delivered in connection with the Original Agreement or any
other Transaction Document shall each be deemed to be amended to the extent
necessary, if any, to give effect to the provisions of this Agreement, as the
same may be amended, modified, supplemented or restated from time to time.  The
effect of this Agreement is to amend and restate the Original Agreement in its
entirety, and to the extent that any rights, benefits or provisions in favor of
the Agent or any Purchaser existed in the Original Agreement and continue to
exist in this Agreement without any written waiver of any such rights, benefits
or provisions prior to the date hereof, then such rights, benefits or provisions
are acknowledged to be and to continue to be effective from and after April 4,
2000.  This Agreement is not a novation.  The parties hereto agree and
acknowledge that any and all rights, remedies and payment provisions under the
Original Agreement, including, without limitation, any and all rights, remedies
and payment provisions with respect to (i) any representation and warranty made
or deemed to be made pursuant to the Original Agreement, or (ii) any
indemnification provision, shall continue and survive the execution and delivery
of this Agreement, it being understood that any breach of a representation or
warranty or occurrence of an Amortization Event that was disclosed to the Agent
and Funding Agents prior to the date hereof and that is no longer continuing
after giving effect to the revisions effected by this Agreement shall be deemed
to have been waived by the due execution of this Agreement by the parties
hereto.  The parties hereto agree and acknowledge that any and all amounts owing
as or for Capital, Yield, CP Costs, fees, expenses or otherwise under or
pursuant to the Original Agreement, immediately prior to the effectiveness of
this Agreement, shall be owing as or for Capital, Yield, CP Costs, fees,
expenses or otherwise, respectively, under or pursuant to this Agreement.
 
 
ARTICLE II
PAYMENTS AND COLLECTIONS
 
Section 2.1 Payments
 
    Notwithstanding any limitation on recourse contained in this Agreement,
Seller shall immediately pay to each Funding Agent (or to an account designated
by such Funding Agent) when due, for the account of the Purchaser or Purchasers
in the relevant Conduit Group on a full recourse basis, (i) such relevant fees
as set forth in the Fee Letter (which fees shall be sufficient to pay all fees
owing to the relevant Committed Purchasers), (ii) all relevant CP Costs, (iii)
all relevant amounts payable as Yield, (iv) all relevant amounts payable as
Deemed Collections (which shall be immediately due and payable by Seller and
applied to reduce outstanding Aggregate Capital hereunder in accordance with
Sections 2.2 and 2.3 hereof), (v) all relevant amounts payable to reduce the
Purchaser Interest, if required, pursuant to Section 2.6, (vi) all relevant
amounts payable pursuant to Article X, if any, (vii) all relevant Servicer costs
and expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, (viii) all relevant Broken Funding
Costs and (ix) all relevant Default Fees (collectively, the “Obligations”).  If
any Person fails to pay any of the Obligations when due, such Person agrees to
pay, on demand, the Default Fee in respect thereof until paid.  Notwithstanding
the foregoing, no provision of this Agreement or the Fee Letter shall require
the payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law.  If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller shall immediately
pay such Collections or Deemed Collections to Servicer for application in
accordance with the terms and conditions hereof and, at all times prior to such
payment, such Collections or Deemed Collections shall be held in trust by Seller
for the exclusive benefit of the Purchasers and the Funding Agents.
 
Section 2.2 Collections Prior to Amortization
 
    Prior to the Amortization Date, any Collections and/or Deemed Collections
received by Servicer shall be set aside and held in trust by Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2.  If at any time any Collections and/or Deemed
Collections are received by Servicer prior to the Amortization Date, (i)
Servicer shall set aside the Termination Percentage (hereinafter defined) of
Collections evidenced by the Purchaser Interests of each Terminating Committed
Purchaser and (ii) Seller hereby requests and the Purchasers (other than any
Terminating Committed Purchasers) hereby agree to make, simultaneously with such
receipt, a reinvestment (each a “Reinvestment”) with that portion of the balance
of each and every Collection and Deemed Collection received by Servicer that is
part of any Purchaser Interest (other than any Purchaser Interests of
Terminating Committed Purchasers), such that after giving effect to such
Reinvestment, the amount of Capital of such Purchaser Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt.  On each Settlement Date prior to the
occurrence of the Amortization Date, Servicer shall remit to the account of, or
designated by, each Funding Agent the relevant portion of the amounts set aside
during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) first, to reduce the relevant unpaid Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Committed
Purchasers in the relevant Conduit Group, applied ratably to each Terminating
Committed Purchaser according to its respective Termination Percentage.  If such
Capital and Obligations shall be reduced to zero with respect to the Purchasers
in a Conduit Group, any additional Collections received by Servicer (i) if
applicable, shall be remitted to an account designated by the relevant Funding
Agent no later than 12:00 p.m. (New York time) to the extent required to fund
such Conduit Group’s Reduction Pro Rata Share of any Aggregate Reduction on such
Settlement Date and (ii) any balance remaining thereafter shall be remitted from
Servicer to Seller on such Settlement Date.  Each Terminating Committed
Purchaser shall be allocated a ratable portion of Collections from the Liquidity
Termination Date that such Terminating Committed Purchaser did not consent to
extend (as to such Terminating Committed Purchaser, the “Termination Date”)
until such Terminating Financing Institution’s Capital shall be paid in
full.  This ratable portion shall be calculated on the Termination Date of each
Terminating Committed Purchaser as a percentage equal to (i) Capital of such
Terminating Committed Purchaser outstanding on its Termination Date, divided by
(ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”).  Each Terminating Committed Purchaser’s Termination
Percentage shall remain constant prior to the Amortization Date.  On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Committed Purchaser’s Capital shall be reduced ratably with all
Committed Purchasers in accordance with Section 2.3.
 
Section 2.3 Collections Following Amortization
 
    On the Amortization Date and on each day thereafter, Servicer shall set
aside and hold in trust, for the holder of each Purchaser Interest, all
Collections received on such day and an additional amount, from Seller’s assets,
for the payment of any accrued and unpaid Obligations owed by Seller and not
previously paid by Seller in accordance with Section 2.1.  On and after the
Amortization Date, Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) any Funding Agent (i) remit
to an account designated by such Funding Agent the relevant portion of the
amounts set aside pursuant to the preceding sentence, and (ii) apply such
relevant amounts to reduce the Capital associated with each such Purchaser
Interest held by a Purchaser in the relevant Conduit Group and any other
relevant Aggregate Unpaids.
 
Section 2.4 Application of Collections
 
    If there shall be insufficient funds on deposit for Servicer to distribute
funds in payment in full of the aforementioned amounts pursuant to Section 2.2
or 2.3 (as applicable), Servicer shall distribute such funds:
 
first, to the payment of Servicer’s reasonable out-of-pocket costs and expenses
in connection with servicing, administering and collecting the Receivables ,
including the Servicing Fee, if Seller or one of its Affiliates is not then
acting as Servicer,
 
second, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,
 
third, for the ratable payment of all other unpaid Obligations , provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage) and
 
fifth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.
 
Section 2.5 Payment Recission
 
    No payment of any of the Aggregate Unpaids shall be considered paid or
applied hereunder to the extent that, at any time, all or any portion of such
payment or application is rescinded by application of law or judicial authority,
or must otherwise be returned or refunded for any reason.  Seller shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the relevant Funding Agent (for application
to the Person or Persons who suffered such recission, return or refund) the full
amount thereof, plus the related Default Fee from the date of any such
recission, return or refunding.
 
Section 2.6 Maximum Purchaser Interests
 
    Seller shall ensure that the Purchaser Interests of the Purchasers shall at
no time exceed in the aggregate 100%.  If the aggregate of the Purchaser
Interests of the Purchasers exceeds 100%, Seller shall pay to each Funding Agent
within three (3) Business Days an amount to be applied to reduce its Conduit
Group’s Reduction Pro Rata Shares of the Aggregate Capital, such that after
giving effect to such payment the aggregate of the Purchaser Interests equals or
is less than 100%.
 
Section 2.7 Clean Up Call
 
    In addition to Seller’s rights pursuant to Section 1.3, Seller shall have
the right (after providing written notice to the Funding Agents (with a copy
thereof to the Agent) in accordance with the Required Notice Period), at any
time following the reduction of the Aggregate Capital to a level that is less
than 100.0% of the original Purchase Limit, to repurchase from the Purchasers
all, but not less than all, of the then outstanding Purchaser Interests.  The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds to the Funding Agents.  Such repurchase shall be without representation,
warranty or recourse of any kind by, on the part of, or against any Purchaser,
any Funding Agent or the Agent.
 
 
ARTICLE III
CONDUIT FUNDING
 
Section 3.1 CP Costs
 
    Seller shall pay the relevant CP Costs with respect to the Capital
associated with each Purchaser Interest of each Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
the relevant Conduit and funded substantially with its Pooled Commercial Paper.
 
Section 3.2 CP Costs Payments
 
    On each Settlement Date, Seller shall pay to each Funding Agent (for the
benefit of the Conduit(s) in the relevant Conduit Group) an aggregate amount in
each case equal to all accrued and unpaid CP Costs in respect of the Capital
associated with all Purchaser Interests of the relevant Conduit(s) in such
Conduit Group for the immediately preceding Accrual Period in accordance with
Article II.
 
Section 3.3 Calculation of CP Costs
 
    On the tenth calendar day of each month or, if such day is not a Business
Day, on the next succeeding Business Day, each Funding Agent shall calculate the
aggregate amount of the relevant CP Costs for the applicable Accrual Period and
shall notify Seller of such aggregate amount.
 
 
ARTICLE IV
COMMITTED PURCHASER FUNDING
 
Section 4.1 Committed Purchaser Funding
 
    Each Committed Purchaser Interest shall accrue Yield for each day during its
Tranche Period at either the LIBO Rate or the Prime Rate in accordance with the
terms and conditions hereof.  Until Seller gives notice to the Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Committed Purchaser Interest shall be the Prime Rate.  If any Funding Source
acquires by assignment from a Conduit any Purchaser Interest pursuant to any
Funding Agreement, each Purchaser Interest so assigned shall each be deemed to
have a new Tranche Period commencing on the date of any such assignment and
shall accrue Yield for each day during its Tranche Period at either the LIBO
Rate or the Prime Rate in accordance with the terms and conditions hereof as if
each such Purchaser Interest was held by a Committed Purchaser, and with respect
to each such Purchaser Interest, the assignee thereof shall be deemed to be a
Committed Purchaser solely for the purposes of Sections 4.1, 4.2, 4.3, 4.4 and
4.5.
 
Section 4.2 Yield Payments
 
    On the Settlement Date for each Committed Purchaser Interest , Seller shall
pay to each Funding Agent (for the benefit of the Committed Purchasers in the
relevant Conduit Group) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest held by a
Purchaser in such Conduit Group in accordance with Article II.
 
Section 4.3 Selection and Continuation of Tranche Periods
 
 
(a) With consultation from (and approval by) the relevant Funding Agent, Seller
shall from time to time request Tranche Periods for the Committed Purchaser
Interests in a Conduit Group, provided that, if at any time the Committed
Purchasers shall have a Purchaser Interest, Seller shall always request Tranche
Periods such that at least one Tranche Period shall end on the date specified in
clause (A) of the definition of Settlement Date.
 
(b) Seller or the relevant Funding Agent, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the “Terminating Tranche”) for any Purchaser Interest, may, effective on
the last day of the Terminating Tranche:  (i) divide any such Purchaser Interest
into multiple Purchaser Interests, (ii) combine any such Purchaser Interest with
one or more other Purchaser Interests that have a Terminating Tranche ending on
the same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
a Conduit be combined with a Committed Purchaser Interest or of another Conduit,
and in no event may a Committed Purchaser Interest be combined with a Purchaser
Interest of a Purchaser in a different Conduit Group.
 
Section 4.4 Committed Purchaser Discount Rates
 
    Seller may select the LIBO Rate or the Prime Rate for each Committed
Purchaser Interest.  Seller shall by 12:00 p.m. (New York time): (i) at least
three (3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Prime Rate is being requested as a new
Discount Rate, give the relevant Funding Agent irrevocable notice of the new
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche.  Until Seller gives notice to the relevant Funding Agent of another
Discount Rate, the initial Discount Rate for any Purchaser Interest transferred
to the Committed Purchasers pursuant to the terms and conditions hereof (or
assigned or transferred to any Funding Source or to any other Person) shall be
the Prime Rate.
 
Section 4.5 Suspension of the LIBO Rate
 
               (a)  If any Committed Purchaser notifies the relevant Funding
Agent and the Agent that it has determined that funding its Pro Rata Share of
the Committed Purchaser Interest at a LIBO Rate would violate any applicable
law, rule, regulation or directive of any governmental or regulatory authority,
whether or not having the force of law, or that (i) deposits of a type and
maturity appropriate to match fund its Purchaser Interests at such LIBO Rate are
not available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then the
relevant Funding Agent shall suspend the availability of such LIBO Rate and
require Seller to select the Prime Rate for any Purchaser Interest accruing
Yield at such LIBO Rate.
 
(b) If less than all of the Committed Purchasers give a notice to the relevant
Funding Agent pursuant to Section 4.5(a), each Committed Purchaser which gave
such a notice shall be obliged, at the request of Seller, a Conduit in the same
Conduit Group or the Agent, to assign all of its rights and obligations
hereunder to (i) another Committed Purchaser in the same Conduit Group or (ii)
another funding entity nominated by Seller or the Agent that is acceptable to
such Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Committed Purchaser; provided
that (i) the notifying Committed Purchaser receives payment in full, pursuant to
an Assignment Agreement, of an amount equal to such notifying Committed
Purchaser’s Pro Rata Share of the Capital and Yield owing to all of the
Committed Purchasers in the same Conduit Group and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Committed Purchasers in the same Conduit Group, and
(ii) the replacement Committed Purchaser otherwise satisfies the requirements of
Section 12.1(b).
 
 
Section 4.6 Extension of Liquidity Termination Date.
 
(a) Seller may request one or more 364-day extensions of the Liquidity
Termination Date then in effect by giving written notice of such request to the
Agent (each such notice an “Extension Notice”) at least 60 days prior to the
Liquidity Termination Date then in effect.  After the Agent’s receipt of any
Extension Notice, the Agent shall promptly advise each Committed Purchaser of
such Extension Notice.  Each Committed Purchaser may, in its sole discretion, by
a revocable notice (a “Consent Notice”) given to the Agent on or prior to the
30th day prior to the Liquidity Termination Date then in effect (such period
from the date of the Extension Notice to such 30th day being referred to herein
as the “Consent Period”), consent to such extension of such Liquidity
Termination Date; provided, however, that, except as provided in Section 4.6(b),
such extension shall not be effective with respect to any of the Committed
Purchasers if any one or more Committed Purchasers:  (i) notifies the Agent
during the Consent Period that such Committed Purchaser either does not wish to
consent to such extension or wishes to revoke its prior Consent Notice or (ii)
fails to respond to the Agent within the Consent Period (each Committed
Purchaser that does not wish to consent to such extension or wishes to revoke
its prior Consent Notice or fails to respond to the Agent within the Consent
Period is herein referred to as a “Non-Renewing Committed Purchaser”).  If none
of the events described in the foregoing clauses (i) or (ii) occurs during the
Consent Period and all Consent Notices have been received, then, the Liquidity
Termination Date shall be irrevocably extended until the date that is 364 days
after the Liquidity Termination Date then in effect.  The Agent shall promptly
notify Seller of any Consent Notice or other notice received by the Agent
pursuant to this Section 4.6(a).
 
(b) Upon receipt of notice from the Agent pursuant to Section 4.6(a) of any
Non-Renewing Committed Purchaser or that the Liquidity Termination Date has not
been extended, one or more of the Committed Purchasers (including any
Non-Renewing Committed Purchaser) may proffer to the Agent and each Funding
Agent the names of one or more institutions meeting the criteria set forth in
Section 12.1(b)(i) that are willing to accept assignments of and assume the
rights and obligations under this Agreement and the other applicable Transaction
Documents of the Non-Renewing Committed Purchaser.  Provided the proffered
name(s) are acceptable to the Agent and each Funding Agent, the Agent shall
notify the remaining Committed Purchasers of such fact, and the then existing
Liquidity Termination Date shall be extended for an additional 364 days upon
satisfaction of the conditions for an assignment in accordance with Section 12.1
and the Commitment of each Non-Renewing Committed Purchaser shall be reduced to
zero.  If the rights and obligations under this Agreement and the other
applicable Transaction Documents of each Non-Renewing Committed Purchaser are
not assigned as contemplated by this Section 4.6(b) (each such Non-Renewing
Committed Purchaser whose rights and obligations under this Agreement and the
other applicable Transaction Documents are not so assigned is herein referred to
as a “Terminating Committed Purchaser”) and at least one Committed Purchaser is
not a Non-Renewing Committed Purchaser, the then existing Liquidity Termination
Date shall be extended for an additional 364 days; provided, however, that (i)
each of the Purchase Limit and the relevant Group Purchase Limit shall be
reduced on the Liquidity Termination Date that such Terminating Committed
Purchaser did not consent to extend by an aggregate amount equal to the
Terminating Commitment Availability as of such date of each Terminating
Committed Purchaser and shall thereafter continue to be reduced by amounts equal
to any reduction in the Capital of any Terminating Committed Purchaser (after
application of Collections pursuant to Sections 2.2 and 2.3) and (ii) the
Commitment of each Terminating Committed Purchaser shall be reduced to zero on
the Termination Date applicable to such Terminating Committed Purchaser.  Upon
reduction to zero of the Capital of all of the Purchaser Interests of a
Terminating Committed Purchaser (after application of Collections thereto
pursuant to Sections 2.2 and 2.3) all rights and obligations of such Terminating
Committed Purchaser hereunder shall be terminated and such Terminating Committed
Purchaser shall no longer be a “Committed Purchaser”; provided, however, that
the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Terminating Committed Purchaser
prior to its termination as a Committed Purchaser.
 
(c) Any requested extension of the Liquidity Termination Date may be approved or
disapproved by a Committed Purchaser in its sole discretion.  In the event that
the Commitments are not extended in accordance with the provisions of this
Section 4.6, the Commitment of each Committed Purchaser shall be reduced to zero
on the Liquidity Termination Date.  Upon reduction to zero of the Commitment of
a Committed Purchaser and upon reduction to zero of the Capital of all of the
Committed Purchaser Interests all rights and obligations of such Committed
Purchaser hereunder shall be terminated and such Committed Purchaser shall no
longer be a “Committed Purchaser”; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Committed Purchaser prior to its termination as a
Committed Purchaser.
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Section 5.1 Representations and Warranties of the Seller Parties
 
    Each Seller Party hereby represents and warrants to the Agent, the Funding
Agents and the Purchasers, as to itself, as of the date hereof and as of the
date of each Incremental Purchase and the date of each Reinvestment that:
 
(a) Corporate Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  Such Seller Party is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to so qualify or so hold could not
reasonably be expected to have a Material Adverse Effect.
 
(b) Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
 
(c) No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created hereunder), except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
 
(d) Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
 
(e) Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse
Effect.  Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(f) Binding Effect.  This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g) Accuracy of Information.  All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
 
(h) Use of Proceeds.  No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i) Good Title.  Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
 
(j) Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents.  There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.
 
(k) Places of Business and Locations of Records.  The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed.  Such Seller Party’s Federal Employer Identification
Number is correctly set forth on Exhibit III.
 
(l) Collections.  The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed.  The names
and addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
 
(m) Material Adverse Effect.  (i) The initial Servicer represents and warrants
that since December 31, 1999, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.
 
(n) Names.  In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.
 
(o) Ownership of Seller.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
 
(p) Not an Investment Company.  Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
 
(q) Compliance with Law.  Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
 
(r) Compliance with Credit and Collection Policy.  Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Agent has been notified in accordance with Section 7.1(a)(vii).
 
(s) Payments to Originator and Original Sellers.  With respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to Originator in consideration therefor
and such transfer was not made for or on account of an antecedent debt.  No
transfer by Originator of any Receivable under the Receivables Sale Agreement is
or may be voidable under any section of the Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101 et seq.), as amended.  With respect to each Receivable transferred
to Originator under the Transfer Agreement, Originator has given reasonably
equivalent value to the applicable Original Seller in consideration therefor and
such transfer was not made for or on account of an antecedent debt.  No transfer
by any Original Seller of any Receivable under the Transfer Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
 
(t) Enforceability of Contracts.  Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u) Eligible Receivables.  Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
 
(v) Net Receivables Balance.  Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
 
(w) Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
 
Section 5.2 Committed Purchaser Representations and Warranties
 
    Each Committed Purchaser hereby represents and warrants to the Agent and the
Conduit(s) in the related Conduit Group that:
 
(a) Existence and Power.  Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.
 
(b) No Conflict.  The execution and delivery by such Committed Purchaser of this
Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets.  This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.
 
(c) Governmental Authorization.  No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Committed Purchaser
of this Agreement and the performance of its obligations hereunder.
 
(d) Binding Effect.  This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
 
ARTICLE VI
CONDITIONS OF PURCHASES
 
Section 6.1 Conditions Precedent to Initial Incremental Purchase
 
    The initial Incremental Purchase of a Purchaser Interest under this
Agreement is subject to the conditions precedent that the Agent shall have
received on or before the date of such purchase those documents listed on
Schedule B that are required to be delivered on or before such date.  The
documents listed on part IV of Schedule B are required to be delivered on or
before the effective date of this Agreement.  The Agent and each Funding Agent
shall have received all fees and expenses required to be paid pursuant to the
terms of this Agreement (including, without limitation, Section 10.3 hereof),
the Fee Letter and any other fee, charge, or expense required to be paid prior
to the effectiveness of this agreement.
 
Section 6.2 Conditions Precedent to All Purchases and Reinvestments
 
    Each purchase of a Purchaser Interest and each Reinvestment shall be subject
to the further conditions precedent that (a) in the case of each such purchase
or Reinvestment: (i) Servicer shall have delivered to the Agent on or prior to
the date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports and Interim Reports as and when due under Section 8.5 and (ii)
upon the Agent’s request, Servicer shall have delivered to the Agent at least
three (3) days prior to such purchase or Reinvestment an interim Monthly Report
showing the amount of Eligible Receivables; (b) the Facility Termination Date
shall not have occurred; (c) the Agent shall have received such other approvals,
opinions or documents as it may reasonably request and (d) on the date of each
such Incremental Purchase or Reinvestment, the following statements shall be
true (and acceptance of the proceeds of such Incremental Purchase or
Reinvestment shall be deemed a representation and warranty by Seller that such
statements are then true):
 
 
(i)           the representations and warranties set forth in Section 5.1 are
true and correct in all material respects on and as of the date of such
Incremental Purchase or Reinvestment as though made on and as of such date;
 
 
(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that would constitute an Amortization
Event or a Potential Amortization Event; and
 
 
(iii)           the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Funding Agents for
the benefit of the Purchasers in their respective Conduit Groups an aggregate
amount equal to the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.
 
 
ARTICLE VII
COVENANTS
 
Section 7.1 Affirmative Covenants of the Seller Parties
 
    Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:
 
(a) Financial Reporting.  Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:
 
(i) Annual Reporting.  Within 90 days after the close of each of its respective
fiscal years, audited financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
Provider for such fiscal year, together with an unqualified audit report (in
form satisfactory to the Agent) on such financial statements of, and certified
in a manner acceptable to the Agent by, PricewaterhouseCoopers LLP or
other  independent public accountants reasonably acceptable to the Agent.
 
(ii) Quarterly Reporting.  Within 45 days after the close of the first three (3)
quarterly periods of each of its fiscal years, balance sheets of Provider as at
the close of each such period and statements of income and retained earnings and
a statement of cash flows for the Provider for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer on behalf of the Provider.
 
(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by such Seller Party’s or Provider’s, as applicable, Authorized Officer
on behalf of such Person and dated the date of such annual financial statement
or such quarterly financial statement, as the case may be.
 
(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of such Seller Party or Provider copies of all financial
statements, reports and proxy statements so furnished; provided, that Seller
Parties shall not be required to provide any registration statements or reports
which are available on the EDGAR system of the Securities and Exchange
Commission.
 
(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements (other than registration statements on Form S-8) and
annual, quarterly or other reports which Originator, any Original Seller,
Provider or any of their respective Subsidiaries files with the Securities and
Exchange Commission; provided, that Seller Parties shall not be required to
provide any registration statements or reports which are available on the EDGAR
system of the Securities and Exchange Commission.
 
(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.
 
(vii) Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agent’s consent thereto; provided that if
such change or amendment was required pursuant to any change in any applicable
law, rule or regulation, such Seller Party shall only be required to give prompt
notice of such change or amendment and shall not be required to request the
consent of the Agent.
 
(viii) Other Information.  (A) Within 45 days after a request from the Agent,
internally prepared financial statements  (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flow) for
such Seller Party for any quarterly period in any fiscal year of such Seller
Party, all certified by its chief financial officer, and (B) promptly, from time
to time, such other information, documents, records or reports relating to the
Receivables or the condition or operations, financial or otherwise, of such
Seller Party, any Original Seller or Provider as the Agent may from time to time
reasonably request in order to protect the interests of the Agent and the
Purchasers under or as contemplated by this Agreement.
 
(b) Notices.  Such Seller Party will notify the Agent in writing of any of the
following promptly upon becoming aware of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:
 
(i) Amortization Events or Potential Amortization Events.  The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer on behalf of such Seller Party.
 
(ii) Judgment and Proceedings.  (A) The entry of any judgment or decree against
Provider or any of its Subsidiaries if the aggregate amount of all judgments and
decrees then outstanding against Provider and its Subsidiaries exceeds
$10,000,000 and (B) the institution of any material  litigation, arbitration
proceeding or governmental proceeding against Provider or any of its
Subsidiaries; and (C) the entry of any judgment or decree or the institution of
any litigation, arbitration proceeding or governmental proceeding against
Seller.
 
(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.
 
(iv) Termination Date.  The occurrence of (A) the “Termination Date” under and
as defined in the Receivables Sale Agreement and (B) the “Termination Date”
under and as defined in the Transfer Agreement.
 
(v) Defaults Under Other Agreements.  (A) The occurrence of a default or an
event of default under any other financing arrangement pursuant to which Seller
is a debtor or an obligor and (B) the occurrence of any default or event of
default under any other financing arrangement or arrangements governing
Indebtedness, individually or in the aggregate, greater than or equal to
$30,000,000 pursuant to which Provider or any of its Subsidiaries is a debtor or
an obligor.
 
(vi) Downgrade of Originator or Provider.  Any downgrade in the rating of any
Indebtedness of Originator, any Original Seller or Provider by Standard & Poor’s
Ratings Group or by Moody’s Investors Service, Inc., setting forth the
Indebtedness affected and the nature of such change.
 
(c) Compliance with Laws and Preservation of Corporate Existence.  Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
 
(d) Audits.  Such Seller Party will furnish to the Agent from time to time such
information with respect to it, any Original Seller and the Receivables as the
Agent may reasonably request.  Such Seller Party will (and will cause Originator
and each Original Seller to), from time to time during regular business hours as
requested by the Agent upon reasonable notice and at the sole cost of such
Seller Party, permit the Agent, or its agents or representatives, (i) to examine
and make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the Authorized
Officers or financial officers of Seller, any Original Seller or Servicer having
knowledge of such matters.  So long as no Potential Amortization Event or
Amortization Event exists, the visits under this Section 7.1(d) that are at the
sole cost of the applicable Seller Party shall be limited to four times a
calendar year; and upon the occurrence and during the continuance of a Potential
Amortization Event or an Amortization Event, any and all visits shall be at the
sole cost of the applicable Seller Party.
 
(e) Keeping and Marking of Records and Books.
 
(i) Servicer will (and will cause Originator and each Original Seller to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  Servicer
will (and will cause Originator and each Original Seller to) give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.
 
(ii) Such Seller Party will (and will cause Originator and each Original Seller
to) (A) not later than the date hereof, mark its master data processing records
and other books and records relating to the Purchaser Interests with a legend,
acceptable to the Agent, describing the Purchaser Interests and (B) upon the
request of the Agent (x) mark each Contract with a legend describing the
Purchaser Interests and (y) at any time after the occurrence of a Potential
Amortization Event, deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.
 
(f) Compliance with Contracts and Credit and Collection Policy.  Such Seller
Party will (and will cause Originator and each Original Seller to) timely and
fully (i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables and
(ii) comply in all respects with the Credit and Collection Policy in regard to
each Receivable and the related Contract.
 
(g) Performance and Enforcement of Receivables Sale Agreement.  Seller will, and
will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement.  Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.
 
(h) Performance and Enforcement of Transfer Agreement.  Originator shall not
enter into a Transfer Agreement without the prior written consent of the Agent
and each of the Funding Agents.  When a Transfer Agreement is effective, Seller
will require Originator and each Original Seller to perform each of their
respective obligations and undertakings under and pursuant to the Transfer
Agreement, will require that Originator purchase Receivables thereunder in
strict compliance with the terms thereof and will require that Originator
vigorously enforce the rights and remedies accorded to Originator under the
Transfer Agreement.  Seller will require Originator to take all actions to
perfect and enforce Originator’s rights and interests (and the rights and
interests of Seller as assignee of Originator, and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Transfer
Agreement as Seller or the Agent may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Transfer
Agreement.
 
(i) Ownership by Seller.  Seller will (or will cause Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as the Agent may reasonably
request), and (ii) establish and maintain, in favor of the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections to the full
extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).
 
(j) Ownership by Originator.  Seller will cause Originator to take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Transfer Agreement irrevocably
in Originator, free and clear of any Adverse Claims other than Adverse Claims in
favor of Seller, the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Originator’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Originator therein as Seller or the Agent may reasonably request),
and (ii) establish and maintain, in favor of Seller and the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections purchased under
the Transfer Agreement, to the full extent contemplated herein, free and clear
of any Adverse Claims other than Adverse Claims in favor of Seller and the Agent
(for the benefit of the Purchasers) (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Seller’s and the Agent’s (for the benefit of the Purchasers) interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Seller and the Agent,
for the benefit of the Purchasers, as Seller or the Agent may reasonably
request).
 
(k) Purchasers’ Reliance.  Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Originator and any Original
Seller.  Therefore, from and after April 4, 2000, Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of
Originator, any Original Seller and any Affiliates thereof and not just a
division of Originator, any Original Seller or any such Affiliate.  Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:
 
 
(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator or any Original Seller (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
 
 
(B) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator, any Original Seller or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and Originator, any Original Seller or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and
Originator, such Original Seller or such Affiliate, as applicable;
 
 
(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of Originator or any Original Seller,
Seller shall lease such office at a fair market rent;
 
 
(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;
 
 
(E) conduct all transactions with Originator, any Original Seller and Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and Originator or any Original Seller on the basis of
actual use to the extent practicable and, to the extent such allocation is not
practicable, on a basis reasonably related to actual use;
 
 
(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;
 
 
(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
 
 
(H) maintain Seller’s books and records separate from those of Originator, any
Original Seller and any Affiliate thereof and otherwise readily identifiable as
its own assets rather than assets of Originator, any Original Seller and any
Affiliate thereof;
 
 
(I) prepare its financial statements separately from those of Originator  and
any Original Seller and insure that any consolidated financial statements of
Originator, any Original Seller or any Affiliate thereof that include Seller and
that are filed with the Securities and Exchange Commission or any other
governmental agency have notes clearly stating that Seller is a separate
corporate entity and that its assets will be available first and foremost to
satisfy the claims of the creditors of Seller;
 
 
(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator, any Original Seller or any Affiliate thereof and only maintain bank
accounts or other depository accounts to which Seller alone is the account
party;
 
 
(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by Originator, any Original Seller or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
 
 
(L) operate its business and activities such that:  it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
 
 
(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;
 
 
(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, the Transfer Agreement and the Performance Undertaking, such
that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement, the Transfer Agreement or the Performance
Undertaking, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivables Sale
Agreement, the Transfer Agreement or the Performance Undertaking or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent;
 
 
(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.
 
 
(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
 
 
(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinions issued by Bryan Cave LLP, as
counsel for Seller, in connection with the Original Agreement, this Agreement or
initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinions, remain
true and correct in all material respects at all times.
 
(l) Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to any Seller
Party or any Affiliate of any Seller Party, such Seller Party will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, such Seller Party
or Affiliate will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of the Agent and the Purchasers.  Seller
will maintain exclusive ownership, dominion and control (subject to the terms of
this Agreement and the applicable Collection Account Agreement) of each Lock-Box
and Collection Account and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Agent as contemplated
by this Agreement.
 
(m) Taxes.  Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing by it.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any Conduit, the Agent or any Committed Purchaser.
 
(n) Insurance.  Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.  The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller.  Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent evidence satisfactory
to the Agent of such insurance coverage.  Evidence of each policy shall be
furnished to the Agent and any Purchaser in certificated form upon the Agent’s
or such Purchaser’s request.  The foregoing requirements shall not be construed
to negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.
 
(o) Payment to Originator and to any Original Seller.  With respect to any
Receivable purchased by Seller from Originator, such sale shall be effected
under, and in strict compliance with the terms of, the Receivables Sale
Agreement, including, without limitation, the terms relating to the amount and
timing of payments to be made to the Originator in respect of the purchase price
for such Receivable.  With respect to any Receivable purchased by Originator
from any Original Seller, such sale shall be effected under, and in strict
compliance with the terms of, the Transfer Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Original Seller in respect of the purchase price for such
Receivable.
 
(p) Certificates and Lien Searches.  Within thirty (30) days after the date of
this Agreement or such later date to which the Agent shall agree, the Seller
Parties will deliver (i) a good standing certificate for each Seller Party and
Provider issued by the Secretary of State of each jurisdiction in which it has
material operations and (ii) state tax lien and judgment lien searches against
the Seller Parties in each jurisdiction in which any of them have material
operations.
 
Section 7.2 Negative Covenants of the Seller Parties
 
    Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, that:
 
(a) Name Change, Offices and Records
 
    Such Seller Party will not change its name, identity or corporate structure
(within the meaning of Section 9-402(7) of any applicable enactment of the UCC)
or relocate its chief executive office or any office where Records are kept
unless it shall have:  (i) given the Agent at least thirty (30) days’ prior
written notice thereof and (ii) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.
 
(b) Change in Payment Instructions to Obligors
 
    Except as may be required by the Agent pursuant to Section 8.2(b), such
Seller Party will not add or terminate any bank as a Collection Bank, or make
any change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless the Agent shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that Servicer may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.
 
(c)         Modifications to Contracts and Credit and Collection Policy
 
    Such Seller Party will not, and will not permit Originator or any Original
Seller to, make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables.  Except as provided in Section 8.2(d),
Servicer will not, and will not permit Originator or any Original Seller to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.
 
(d) Sales, Liens
 
    Seller will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Adverse Claim upon (including, without limitation, the filing of any
financing statement) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or any Lock-Box or Collection Account, or assign any right to receive
income with respect thereto (other than, in each case, the creation of the
interests therein in favor of the Agent and the Purchasers provided for herein),
and Seller will defend the right, title and interest of the Agent and the
Purchasers in, to and under any of the foregoing property, against all claims of
third parties claiming through or under Seller or Originator or any Original
Seller.
 
(e) Net Receivables Balance
 
    At no time prior to the Amortization Date shall Seller permit the Net
Receivables Balance to be less than an amount equal to the sum of (i) the
Aggregate Capital plus (ii) the Aggregate Reserves.
 
(f) Termination Date Determination
 
    Seller will not designate the Termination Date (as defined in the
Receivables Sale Agreement), or send any written notice to Originator in respect
thereof, without the prior written consent of the Agent, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement.  Seller will not permit Originator to designate
the Termination Date (as defined in the Transfer Agreement), or to send any
written notice to any Original Seller in respect thereof, without the prior
written consent of Seller and the Agent, except with respect to the occurrence
of such Termination Date arising pursuant to Section 5.1(d) of the Transfer
Agreement.
 
(g) Restricted Junior Payments
 
    From and after the occurrence of any Amortization Event, Seller will not
make any Restricted Junior Payment if, after giving effect thereto, Seller would
fail to meet its obligations set forth in Section 7.2(e).
 
 
ARTICLE VIII
ADMINISTRATION AND COLLECTION
 
Section 8.1 Designation of Servicer
 
               (a)  The servicing, administration and collection of the
Receivables shall be conducted by such Person so designated as “Servicer” from
time to time in accordance with this Section 8.1.  Energizer Battery, Inc. is
hereby designated as, and hereby agrees to perform the duties and obligations
of, Servicer pursuant to the terms of this Agreement.  Upon the occurrence and
during the continuance of a Potential Amortization Event or an Amortization
Event, the Agent may designate as Servicer any Person to succeed Energizer
Battery, Inc. or any successor Servicer as “Servicer” hereunder.  With the prior
written consent of the Agent and upon the assumption of all of the duties and
obligations of “Servicer” hereunder by a successor Servicer acceptable to the
Agent, Energizer Battery, Inc. may resign as Servicer.
 
(b) In the ordinary course of business and with the prior consent of the Agent
(which consent shall not be unreasonably withheld), the Servicer may delegate
any of its other duties or responsibilities as Servicer to any Person who agrees
to conduct such duties or responsibilities in accordance with the Contracts, the
Credit and Collection Policy and this Agreement.  The Servicer may, from time to
time, delegate all of Servicer’s duties and responsibilities as Servicer with
respect to the Receivables purchased by Seller from Originator and which
Originator has purchased from any Original Seller pursuant to the Transfer
Agreement.  Each Original Seller, as delegatee, shall agree, in form and
substance acceptable to the Agent, to conduct such duties or responsibilities in
accordance with the Contracts, the Credit and Collections Policy the Receivables
Sale Agreement, the Transfer Agreement and this Agreement.  The fees of any
Person to whom such duties or responsibilities are delegated shall be for the
sole account of Servicer.  Any delegation shall not relieve Servicer of its
duties, responsibilities or liabilities hereunder and shall not constitute a
resignation under Section 8.1(a).  Any Collections or other amounts due to the
Agent or Purchasers hereunder held by any such delegate shall, for the purposes
of this Agreement, be treated as held by Servicer in trust for the holders of
the Purchaser Interests.  Each agreement by which Servicer delegates any of its
duties or responsibilities to any other Person (including, without limitation,
Seller) shall state that if at any time the Agent shall designate as Servicer
any Person other than such delegating Servicer, all duties and responsibilities
theretofore delegated by such Servicer to such Person may, at the discretion of
the Agent, be terminated forthwith on notice given by the Agent to such
delegating Servicer and such Person.  If Servicer shall delegate any duties or
responsibilities to Seller, Seller shall not be permitted to further delegate to
any other Person any of such duties or responsibilities.
 
(c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of Servicer hereunder and (ii)
the Agent and the Purchasers shall be entitled to deal exclusively with Servicer
in matters relating to the discharge by Servicer of its duties and
responsibilities hereunder.  The Agent and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than Servicer
in order for communication to Servicer and its sub-servicer or other delegate
with respect thereto to be accomplished.  Servicer shall be responsible for
providing any sub-servicer or other delegate of Servicer with any notice given
to Servicer under this Agreement.
 
Section 8.2 Duties of Servicer
 
               (a)  Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
 
(b) Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account.  Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank maintaining a
Collection Account at any time.  In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security, Servicer shall promptly remit such items to
the Person identified to it as being the owner of such remittances.  From and
after the date the Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, the Agent may request that Servicer, and Servicer
thereupon promptly shall instruct all Obligors with respect to the Receivables,
to remit all payments thereon to a new depositary account specified by the Agent
and, at all times thereafter, Seller and Servicer shall not deposit or otherwise
credit, and shall not permit any other Person to deposit or otherwise credit to
such new depositary account any cash or payment item other than Collections.
 
(c) Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II.  Servicer shall set aside and hold in trust
for the account of Seller and the Purchasers their respective shares of the
Collections in accordance with Article II.  Servicer shall, upon the request of
the Agent, segregate, in a manner acceptable to the Agent, all cash, checks and
other instruments received by it from time to time constituting Collections from
the general funds of Servicer or Seller prior to the remittance thereof in
accordance with Article II.  If Servicer shall be required to segregate
Collections pursuant to the preceding sentence, Servicer shall segregate and
deposit with a bank designated by the Agent such allocable share of Collections
of Receivables set aside for the Purchasers on the first Business Day following
receipt by Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
 
(d) Servicer may, in accordance with the Credit and Collection Policy, extend
the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement.  Notwithstanding anything to the contrary contained herein, the Agent
shall have the absolute and unlimited right to direct Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.
 
(e) Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent at any time following
a Potential Amortization Event, deliver or make available to the Agent all such
Records, at a place selected by the Agent.  Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables and belonging to Seller.  Servicer shall, from time to time at the
request of any Purchaser, furnish to the Purchasers (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.
 
(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator, any Original Seller or Seller shall, except as otherwise specified
by such Obligor or otherwise required by contract or law or unless otherwise
permitted by the Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
 
Section 8.3 Collection Notices
 
    The Agent is authorized, at any time during the continuance of a Potential
Amortization Event, to date and to deliver to the Collection Banks the
Collection Notices.  Seller hereby transfers to the Agent for the benefit of the
Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts.  In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force.  Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled to, following the delivery of the Collection Notices,
(i) endorse Seller’s name on checks and other instruments representing
Collections, (ii) enforce the Receivables, the related Contracts and the Related
Security and (iii) take such action as shall be necessary or desirable to cause
all cash, checks and other instruments constituting Collections of Receivables
to come into the possession of the Agent rather than Seller.
 
Section 8.4 Responsibilities of Seller
 
    Anything herein to the contrary notwithstanding, the exercise by the Agent
and the Purchasers of their rights hereunder shall not release Servicer,
Originator, any Original Seller or Seller from any of their duties or
obligations with respect to any Receivables or under the related Contracts.  The
Purchasers shall have no obligation or liability with respect to any Receivables
or related Contracts, nor shall any of them be obligated to perform the
obligations of Seller.
 
Section 8.5 Reports
 
    Servicer shall prepare and forward to the Agent and each Funding Agent (i)
on the tenth day of each month and at such times as the Agent shall request, a
Monthly Report and (ii) at such times as the Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables and (iii)
on the twenty-second day of each month and at such times as the Agent shall
request, an Interim Report.
 
Section 8.6 Servicing Fees
 
    In consideration of Energizer Battery, Inc.’s agreement to act as Servicer
hereunder, the Purchasers hereby agree that, so long as Energizer Battery, Inc.
shall continue to perform as Servicer hereunder, Seller shall pay over to
Energizer Battery, Inc., as compensation for its servicing activities, a fee
(the “Servicing Fee”) on the first calendar day of each month, in arrears for
the immediately preceding month, at such rate as Energizer Battery, Inc. and
Seller shall agree upon from time to time on fair and reasonable basis and no
less favorable to Energizer Battery, Inc. or Seller than a rate Energizer
Battery, Inc. or Seller could obtain in an arm’s-length transaction for
servicing with a Person other than Energizer Battery, Inc. or Seller.
 
 
ARTICLE IX
AMORTIZATION EVENTS
 
Section 9.1 Amortization Events
 
    The occurrence of any one or more of the following events shall constitute
an Amortization Event:
 
(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days.
 
(b) Any representation, warranty, certification or statement made by any Seller
Party or Provider in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made.
 
(c) Failure of Seller to pay any Indebtedness when due or the failure of any
other Seller Party or Provider to pay Indebtedness (other than Indebtedness
hereunder), which individually or together with other such Indebtedness as to
which any failure exists (other than Indebtedness hereunder) has an aggregate
outstanding principal amount equal to or greater than $30,000,000, when due; or
the default by any Seller Party in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of any Seller Party or Provider
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.
 
(d) Any Seller Party, any Subsidiary of Seller, Provider or any Material
Provider Subsidiary shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against any Seller Party, any Subsidiary of Seller, Provider
or any Material Provider Subsidiary seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; provided that in the event any such proceeding shall have been
instituted against such Seller Party, Subsidiary of Seller, Provider or Material
Provider Subsidiary, such proceeding shall have continued undismissed, or
unstayed and in effect, for a period of 60 consecutive days or (iii) any Seller
Party, any Subsidiary of Seller, Provider or any Material Provider Subsidiary
shall take any corporate action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).
 
(e) Seller shall fail to comply with the terms of Section 2.6 hereof.
 
(f) As at the end of (i) any calendar month between and including the months of
February and July, the three month rolling average of the Delinquency Ratio
shall exceed 19.0%, (ii) any calendar month between and including the months of
August and January, the three month rolling average of the Delinquency Ratio
shall exceed 16.5%, (iii) any calendar month, the three month rolling average of
the Loss-to-Liquidation Ratio shall exceed 4.5%, (iv) any calendar month between
and including the months of November and May, the three month rolling average of
the Dilution Ratio shall exceed 25.0%, (v) any calendar month between and
including the months of June and October, the three month rolling average of the
Dilution Ratio shall exceed 32.0%, and (vi) any calendar month, the three month
rolling average of the Payment Rate shall be less than 38.0%.
 
(g) A Change of Control with respect to Originator, Provider or any Seller Party
shall occur.
 
(h) (i) One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $30,000,000, individually or in the aggregate, shall be
entered against Provider or any of its Subsidiaries on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for fifteen (15)
consecutive days without a stay of execution.
 
(i) The “Termination Date” under and as defined in each of the Receivables Sale
Agreement and the Transfer Agreement shall occur under the Receivables Sale
Agreement or the Transfer Agreement or Originator or any Original Seller shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement or to Originator under the Transfer Agreement, as
applicable.
 
(j) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Purchasers shall cease to
have a valid and perfected first priority security interest in the Receivables,
the Related Security and the Collections with respect thereto and the Collection
Accounts.
 
(k) Provider shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking, or the
Performance Undertaking shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Provider, or Provider shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability.
 
(l) Provider shall fail to perform or observe the covenants set forth in Section
7.4 of the Term Loan Credit Agreement dated as of December 3, 2007 among the
Provider, the institutions from time to time parties thereto as Lenders,
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and Citibank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Mizuho Corporate Bank, Ltd., as Documentation
Agents.  For the purposes of this Agreement, such covenants shall survive the
termination of such credit agreement, and any waiver, amendment, restatement,
supplement or other modification thereof shall have no effect.
 
Section 9.2 Remedies
 
    Upon the occurrence and during the continuation of an Amortization Event,
the Agent may, or upon the direction of any Funding Agent on behalf of the
Committed Purchasers in its Conduit Groups shall, take any of the following
actions: (i) replace the Person then acting as Servicer, (ii) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d)(ii), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time, (iv)
deliver the Collection Notices to the Collection Banks, and (v) notify Obligors
of the Purchasers’ interest in the Receivables.  The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Agent, the Funding Agents and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
 
 
ARTICLE X
INDEMNIFICATION
 
Section 10.1 Indemnities by the Seller Parties
 
    Without limiting any other rights that the Agent or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Agent, each Funding Agent, each Funding Source and each
Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent, such Funding Agent, such Funding Source or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
Servicer’s activities as Servicer hereunder excluding, however, in all of the
foregoing instances under the preceding clauses (A) and (B):
 
(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;
 
(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
 
(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify each Indemnified Party
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or Servicer) relating to or resulting from:
 
(i) any representation or warranty made by any Seller Party, Provider,
Originator, or any Original Seller (or any officers of any such Person) under or
in connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;
 
(ii) the failure by Seller, Servicer, Provider, Originator, or any Original
Seller to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of Originator or any Original Seller to keep or perform any of its
obligations, express or implied, with respect to any Contract;
 
(iii) any failure of Seller, Servicer, Provider, Originator or any Original
Seller to perform its duties, covenants or other obligations in accordance with
the provisions of this Agreement or any other Transaction Document;
 
(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
 
(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
 
(vi) the commingling of Collections of Receivables at any time with other funds;
 
(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, Servicer, Provider, Originator or any Original
Seller in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 
(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;
 
(ix) any Amortization Event described in Section 9.1(d);
 
(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Originator, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Originator under the Receivables Sale Agreement in consideration of the
transfer by Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;
 
(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
 
(xii) any failure of Originator to acquire from any Original Seller and maintain
legal and equitable title to, and ownership of any Receivable and the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim (other than as created by the Transaction Documents); or any failure of
Originator to give reasonably equivalent value to any Original Seller under the
Transfer Agreement in consideration of the transfer by such Original Seller of
any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
 
(xiii) the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(xiv) any action or omission by any Seller Party or Provider which reduces or
impairs the rights of the Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable;
 
(xv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
 
(xvi) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
 
Section 10.2 Increased Cost and Reduced Return
 
 
    If after April 4, 2000, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy), any accounting principles or any change in any of the foregoing, or
any change in the interpretation or administration thereof by the Financial
Accounting Standards Board (“FASB”), any governmental authority, any central
bank or any comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority or agency (a “Regulatory Change”): (i) that
subjects any Funding Source to any charge or withholding on or with respect to
any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Funding Source of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Agent, Seller shall pay to the relevant Funding Agent, for the benefit of
the relevant Funding Source with respect to such Funding Agent’s Conduit Group,
such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction.  For
the avoidance of doubt, if the issuance of FASB Interpretation No. 46, or any
other change in accounting standards or the issuance of any other pronouncement,
release or interpretation, causes or requires the consolidation of all or a
portion of the assets and liabilities of Company or Seller with the assets and
liabilities of the Agent, any Committed Purchaser or any other Funding Source,
such event shall constitute a circumstance on which such Funding Source may base
a claim for reimbursement under this Section.
 
Section 10.3 Other Costs and Expenses
 
    Seller shall pay to the Agent, the Funding Agents and each Conduit on demand
all reasonable out-of-pocket costs and expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of each Conduit’s auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for the Conduits, the Funding Agents and
the Agent (which such counsel may be employees of any Conduit, a Funding Agent
or the Agent) with respect thereto and with respect to advising the Conduits,
the Funding Agents and the Agent as to their respective rights and remedies
under this Agreement.  Seller shall pay to the Agent (in the case of costs and
expenses incurred by the Agent) or the relevant Funding Agent (in the case of
costs and expenses incurred by the Purchasers in the related Conduit Group) on
demand any and all costs and expenses of the Agent and the Purchasers, if any,
including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.  Seller shall reimburse any Conduit on demand for all other costs and
expenses incurred by such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating its Commercial Paper by independent financial
rating agencies, and the reasonable fees and out-of-pocket expenses of counsel
for such Conduit or any counsel for any shareholder of such Conduit with respect
to advising such Conduit or such shareholder as to matters relating to such
Conduit’s operations.  For the avoidance of any doubt, Other Costs shall include
costs and expenses in connection with any audit performed by Protiviti Inc.,
including the audit they performed in February and March 2009.
 
Section 10.4 Allocations
 
    Each Conduit shall allocate the liability for Other Costs among Seller and
other Persons with whom Conduit has entered into agreements to purchase
interests in receivables (“Other Sellers”).  If any Other Costs are attributable
to Seller and not attributable to any Other Seller, Seller shall be solely
liable for such Other Costs.  However, if Other Costs are attributable to Other
Sellers and not attributable to Seller, such Other Sellers shall be solely
liable for such Other Costs.  All allocations to be made pursuant to the
foregoing provisions of this Article X shall be made by the relevant Conduit in
its sole discretion on a reasonable basis and shall be binding on Seller and
Servicer.
 
 
ARTICLE XI
THE AGENT
 
Section 11.1 Authorization and Action
 
    Each Purchaser hereby designates and appoints Mizuho Corporate Bank, Ltd. to
act as its agent hereunder and under each other Transaction Document, and
authorizes the Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to the Agent by the terms of this Agreement and the
other Transaction Documents together with such powers as are reasonably
incidental thereto.  The Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in any other Transaction Document, or
any fiduciary relationship with any Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for the Agent.  In performing its functions and duties hereunder
and under the other Transaction Documents, the Agent shall act solely as agent
for the Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party, any
Original Seller or any of such Seller Party’s or Original Seller’s successors or
assigns.  The Agent shall not be required to take any action that exposes the
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law.  The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids.  Each Purchaser hereby authorizes the Agent to execute each
of the Uniform Commercial Code financing statements on behalf of such Purchaser
(the terms of which shall be binding on such Purchaser).
 
Section 11.2 Delegation of Duties
 
    The Agent may execute any of its duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
 
Section 11.3 Exculpatory Provisions
 
    Neither the Agent nor any of its directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or any other Transaction
Document (except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party,
any Original Seller or Provider contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party, any Original
Seller or Provider to perform its obligations hereunder or thereunder, or for
the satisfaction of any condition specified in Article VI, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith.  The Agent shall not be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties, the Original Sellers or Provider.  The Agent shall not be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Agent has received notice from Seller or a Purchaser.
 
Section 11.4 Reliance by Agent
 
    The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
selected by the Agent.  The Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Funding Agents on behalf of the Committed Purchasers in their respective
Conduit Groups or all of the Purchasers, as applicable, as it deems appropriate
and it shall first be indemnified to its satisfaction by the Purchasers,
provided that unless and until the Agent shall have received such advice, the
Agent may take or refrain from taking any action, as the Agent shall deem
advisable and in the best interests of the Purchasers.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of all Funding Agents on behalf of the Committed Purchasers in
their respective Conduit Groups or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.
 
Section 11.5 Non-Reliance on Agent and Other Purchasers
 
    Each Purchaser expressly acknowledges that neither the Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, any Original Seller or Provider, shall be deemed to constitute any
representation or warranty by the Agent.  Each Purchaser represents and warrants
to the Agent that it has and will, independently and without reliance upon the
Agent or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
 
Section 11.6 Reimbursement and Indemnification
 
    The Committed Purchasers agree to reimburse and indemnify the Agent and its
officers, directors, employees, representatives and agents ratably according to
their Pro Rata Shares and the Purchase Pro Rata Shares of their respective
Conduit Groups, to the extent not paid or reimbursed by the Seller Parties (i)
for any amounts for which the Agent, acting in its capacity as Agent, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Agent, in its capacity as Agent and acting on behalf of
the Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.
 
Section 11.7 Agent in its Individual Capacity
 
    The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Seller or any Affiliate of Seller
as though the Agent were not the Agent hereunder.  With respect to the
acquisition of Purchaser Interests pursuant to this Agreement, the Agent shall
have the same rights and powers under this Agreement in its individual capacity
as any Purchaser and may exercise the same as though it were not the Agent, and
the terms “Committed Purchaser,” “Purchaser, “ “Committed Purchasers” and
“Purchasers” shall include the Agent in its individual capacity.
 
Section 11.8 Successor Agent
 
    The Agent may, upon thirty days’ notice to Seller and the Purchasers, and
the Agent will, upon the direction of all of the Purchasers (other than the
Agent, in its individual capacity) resign as Agent.  If the Agent shall resign,
then the Funding Agents, acting on behalf of the Committed Purchasers in their
respective Conduit Groups, during such thirty-day period shall collectively
appoint from among the Purchasers a successor agent.  If for any reason no
successor Agent is collectively appointed by the Funding Agents, acting on
behalf of the Committed Purchasers in their respective Conduit Groups, during
such thirty-day period, then effective upon the termination of such thirty-day
period, the Purchasers shall perform all of the duties of the Agent hereunder
and under the other Transaction Documents and Seller and Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers.  After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.
 
 
ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1 Assignments
 
               (a)  Seller, Servicer, Agent and each Committed Purchaser hereby
agree and consent to the complete or partial assignment by a Conduit of all or
any portion of its rights under, interest in, title to and obligations under
this Agreement to any Funding Source or, with the consent of the Seller (which
consent shall not be unreasonably withheld), to any other Person, and upon such
assignment, such Conduit shall be released from its obligations so
assigned.  Further, Seller, Servicer, the Agent and each Committed Purchaser
hereby agree that any assignee of such Conduit of this Agreement or all or any
of the Purchaser Interests of such Conduit shall have all of the rights and
benefits under this Agreement as if the terms “WCMC,” “Gotham,” “Victory”,
and/or “Conduit,” as applicable, explicitly referred to such party (provided
that the Purchaser Interests of any such assignee shall accrue Yield pursuant to
Section 4.1), and no such assignment shall in any way impair the rights and
benefits of such Conduit hereunder.  Neither Seller nor Servicer shall have the
right to assign its rights or obligations under this Agreement.
 
(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the “Assignment
Agreement”) executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser.  The consent of each Conduit shall be required prior to the
effectiveness of any such assignment; and, in the event of any such assignment
by any Committed Purchaser, other than to an Affiliate of such Committed
Purchaser, another Committed Purchaser or an Affiliate of another Committed
Purchaser, the consent of Seller (which consent shall not be unreasonably
withheld) shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Committed Purchaser must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or any Conduit, an enforceability
opinion in form and substance satisfactory to the Agent and such Conduit.  Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Committed Purchaser shall
for all purposes be a Committed Purchaser party to this Agreement and shall have
all the rights and obligations of a Committed Purchaser under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Agent shall be required.
 
(c) Each of the Committed Purchasers agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Committed
Purchaser”), such Affected Committed Purchaser shall be obliged, at the request
of any Conduit or the Agent, to assign all of its rights and obligations
hereunder to (x) another Committed Purchaser or (y) another funding entity
nominated by the Agent and acceptable to such Conduit, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Committed Purchaser; provided that the Affected Committed
Purchaser (or the relevant Funding Agent on behalf of the Affected Committed
Purchaser) receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to such Committed Purchaser’s Pro Rata Share of the Capital and
Yield owing to the Committed Purchasers in the same Conduit Group and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of such Committed Purchasers.
 
Section 12.2 Participations
 
    Any Committed Purchaser may, in the ordinary course of its business at any
time sell to one or more Persons (each a “Participant”) participating interests
in its Pro Rata Share of the Purchaser Interests of the Committed Purchasers in
the same Conduit Group, its obligation hereunder or any other interest of such
Committed Purchaser hereunder.  Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and Seller, each Conduit, the relevant Funding Agent
and the Agent shall continue to deal solely and directly with such Committed
Purchaser in connection with such Committed Purchaser’s rights and obligations
under this Agreement.  Each Committed Purchaser agrees that any agreement
between such Committed Purchaser and any such Participant in respect of such
participating interest shall not restrict such Committed Purchaser’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).
 
 
ARTICLE XIII
{RESERVED}
 
 
ARTICLE XIV
MISCELLANEOUS
 
Section 14.1 Waivers and Amendments
 
              (a)  No failure or delay on the part of the Agent or any Purchaser
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b).  Each Conduit, Seller, the Funding Agents and the Agent, at the
direction of all Funding Agents on behalf of the Committed Purchasers in their
respective Conduit Groups, may enter into written modifications or waivers of
any provisions of this Agreement, provided, however, that no such modification
or waiver shall:
 
(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or Servicer, (B) reduce the rate or extend the time of payment of Yield or any
CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable to
the Agent for the benefit of the Purchasers, (D) except pursuant to Article XII
hereof, change the amount of the Capital of any Purchaser, any Committed
Purchaser’s Pro Rata Share (other than, to the extent applicable in each case,
pursuant to Section 4.6 or the terms of any other Funding Agreement), any
Conduit Group’s Purchase Pro Rata Share (other than, to the extent applicable,
pursuant to Section 4.6) or Reduction Pro Rata Share or any Committed
Purchaser’s Commitment, (E) amend, modify or waive any provision of Section 4.6
or this Section 14.1(b) or any provision relating to the number of Conduits or
Conduit Groups required to take any action under or waive any provision in this
Agreement, (F) consent to or permit the assignment or transfer by Seller of any
of its rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable, “ “Loss Reserve, “ “Loss-to-Liquidation Ratio, “ or “Loss
Percentage” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through (G)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses;
 
(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or
 
(iii) without the written consent of the then Servicer, amend, modify or waive
any provision of Article VIII if the effect thereof is to affect the rights or
duties of such Servicer.
 
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Committed Purchasers hereunder; (ii) the
Agent, the Funding Agents on behalf of the Committed Purchasers in their
respective Conduit Groups and each Conduit may enter into amendments to modify
any of the terms or provisions of Article XI, Article XII, Section 14.13 or any
other provision of this Agreement without the consent of Seller, provided that
such amendment has no negative impact upon Seller.  Any modification or waiver
made in accordance with this Section 14.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers, the Funding Agents and
the Agent; and (iii) the Agent, acting upon the direction of both Funding Agents
on behalf of the Committed Purchasers in their respective Conduit Groups, may
waive the occurrence of an Amortization Event.
 
Section 14.2 Notices
 
    Except as provided in this Section 14.2, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof or at such other address or telecopy number as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communication shall be effective  if
given by telecopy, upon the receipt thereof,  if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or  if given by any other means, when received at
the address specified in this Section 14.2.  Seller hereby authorizes the Agent
and the Funding Agents to effect purchases and Tranche Period and Discount Rate
selections, as applicable, based on telephonic notices made by any Person whom
the Agent or the relevant Funding Agent, as applicable, in good faith believes
to be acting on behalf of Seller.  Seller agrees to deliver promptly to the
Agent or the relevant Funding Agent, as applicable, a written confirmation of
each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the Agent
or the relevant Funding Agent, as applicable, the records of the Agent or such
Funding Agent, as applicable, shall govern absent manifest error.
 
Section 14.3 Ratable Payments
 
    If any Purchaser, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Aggregate Unpaids owing to such Purchaser
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Purchaser entitled to receive a
ratable share of such Aggregate Unpaids, such Purchaser agrees, promptly upon
demand, to purchase for cash without recourse or warranty a portion of such
Aggregate Unpaids held by the other Purchasers so that after such purchase each
Purchaser will hold its ratable proportion of such Aggregate Unpaids; provided
that if all or any portion of such excess amount is thereafter recovered from
such Purchaser, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.
 
Section 14.4 Protection of Ownership Interests of the Purchasers
 
              (a)  Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agent or the Purchasers to exercise and enforce their rights and remedies
hereunder.  At any time upon the occurrence and during the continuance of a
Potential Amortization Event, the Agent may, or the Agent may direct Seller or
Servicer to, notify the Obligors of Receivables, at Seller’s expense, of the
ownership or security interests of the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Funding Agents or a designee
thereof.  Seller or Servicer (as applicable) shall, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.
 
(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent’s or such Purchaser’s reasonable
costs and expenses incurred in connection therewith shall be payable by Seller
as provided in Section 10.3.  Each Seller Party irrevocably authorizes the Agent
at any time and from time to time in the sole discretion of the Agent, and
appoints the Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Agent’s sole discretion to perfect and
to maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables.  This appointment is coupled
with an interest and is irrevocable.
 
Section 14.5 Confidentiality
 
               (a)  Each Seller Party, each Funding Agent, the Agent and each
Purchaser shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Transaction Documents and the other
confidential or proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such Seller Party, such Funding Agent, the Agent and such Purchaser
and its officers and employees may disclose such information to such Person’s
external accountants and attorneys and as required by any applicable law or
order of any judicial or administrative proceeding.  Anything herein to the
contrary notwithstanding, each Seller Party, each Purchaser, each Funding Agent
and the Agent, each Indemnified Party and any successor or assign of any of the
foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.
 
(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Funding Agents, the Committed Purchasers or the Conduits by
each other, (ii) by the Agent, the Funding Agents or the Purchasers to any
prospective or actual assignee or participant of any of them and (iii) by the
Agent or a Conduit to any rating agency, Commercial Paper dealer, any Funding
Source or other provider of a surety, guaranty or credit or liquidity
enhancement to a Conduit or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which Mizuho Corporate Bank,
Ltd. or BTMU acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing.  In
addition, the Purchasers, the Funding Agents and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).
 
Section 14.6 Bankruptcy Petition
 
    Seller, Servicer, the Funding Agents, the Agent and each Committed Purchaser
hereby covenant and agree that, prior to the date that is one year and one day
after the payment in full of all outstanding senior indebtedness of a Conduit
(and WCMC in its capacity as Committed Purchaser), it will not institute
against, or join any other Person in instituting against, such Conduit any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
 
Section 14.7 Limitation of Liability
 
    Except with respect to any claim arising out of the willful misconduct or
gross negligence of a Conduit, a Funding Agent, the Agent or any Committed
Purchaser, no claim may be made by any Seller Party or any other Person against
a Conduit, a Funding Agent, the Agent or any Committed Purchaser or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
 
Section 14.8 CHOICE OF LAW
 
    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.
 
Section 14.9 CONSENT TO JURISDICTION
 
    EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON
PURSUANT TO THIS AGREEMENT, AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER
PARTY IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY
SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR
ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY
SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK.
 
Section 14.10 WAIVER OF JURY TRIAL
 
    EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
 
Section 14.11 Integration; Binding Effect; Survival of Terms
 
(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
 
Section 14.12 Counterparts; Severability; Section References
 
    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement.  Any provisions of this Agreement
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
 
Section 14.13 Mizuho Corporate Bank Roles
 
    Each of the Committed Purchasers acknowledges that Mizuho Corporate Bank,
Ltd. acts, or may in the future act, (i) as administrative agent and/or funding
agent for any Conduit or any Committed Purchaser or as a Funding Source or agent
for any Funding Source, (ii) as issuing and paying agent for the Commercial
Paper, (iii) to provide credit or liquidity enhancement for the timely payment
for the Commercial Paper and (iv) to provide other services from time to time
for any Conduit or any Committed Purchaser (collectively, the “Mizuho Corporate
Bank Roles”).  Without limiting the generality of this Section 14.13, each
Committed Purchaser hereby acknowledges and consents to any and all Mizuho
Corporate Bank Roles and agrees that in connection with any Mizuho Corporate
Bank Role, Mizuho Corporate Bank, Ltd. may take, or refrain from taking, any
action that it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for WCMC.
 
Section 14.14 Characterization
 
               (a)  It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest.  Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser, each Funding Agent and the Agent for all representations, warranties,
covenants and indemnities made by Seller pursuant to the terms of this
Agreement, and (ii) such sale does not constitute and is not intended to result
in an assumption by any Purchaser, any Funding Agent or the Agent or any
assignee thereof of any obligation of Seller or a Transferor or any other person
arising in connection with the Receivables, the Related Security, or the related
Contracts, or any other obligations of Seller or a Transferor.
 
(b) In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Collection Account,
all Related Security, the Demand Note, all other rights and payments relating to
such Receivables and all proceeds of any thereof prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.
 
Section 14.15 Withholding
 
    Any Purchaser that is not incorporated under the laws of the United States
of America, or a state thereof, agrees to deliver to the Agent (with copies
to  Seller) two duly completed copies of United States Internal Revenue Service
Forms W-8BEN or W-8ECI, certifying in either case that such Purchaser is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.
 
Section 14.16 Patriot Act
 
    Each Funding Agent and the Agent (for itself and not on behalf of any
Funding Agent) hereby notifies each Seller Party that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Seller, which information includes the
name and address of the Seller and other information that will allow such
Funding Agent or the Agent, as applicable, to identify the Seller in accordance
with the Patriot Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
 
ENERGIZER RECEIVABLES FUNDING CORPORATION
 
By:                                                                
Name:
Title:
 
Address:
533 Maryville University Drive

 
St. Louis, Missouri  63141

 
 
ENERGIZER BATTERY, INC.
 
By:
Name:
                                    Title:
 
Address:
533 Maryville University Drive

 
St. Louis, Missouri  63141

 

--------------------------------------------------------------------------------


EXHIBIT I
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
 
“Affected Committed Purchaser” has the meaning specified in Section 12.1(c).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
“Agent” has the meaning set forth in the preamble to this Agreement.
 
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
“Aggregate Reduction” has the meaning specified in Section 1.3.
 
“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, and the Dilution Reserve.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of, without
duplication, all Aggregate Capital and all other unpaid Obligations (whether due
or accrued) at such time.
 
“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
and (iv) the date which is 30 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
 
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned pursuant to any
Funding Agreement or otherwise transferred or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment, transfer or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Purchaser Interest if such reduction, assignment, transfer or termination had
not occurred or such Reduction Notice had not been delivered, over (B) the sum
of (x) to the extent all or a portion of such Capital is allocated to another
Purchaser Interest, the amount of CP Costs or Yield actually accrued during the
remainder of such period on such Capital for the new Purchaser Interest, and (y)
to the extent such Capital is not allocated to another Purchaser Interest, the
income, if any, actually received during the remainder of such period by the
holder of such Purchaser Interest from investing the portion of such Capital not
so allocated.  In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Purchaser or Purchasers agree
to pay to Seller the amount of such excess.  All Broken Funding Costs shall be
due and payable hereunder upon demand.
 
“BTMU” has the meaning set forth in the preamble to this Agreement.
 
“BTMU Pooled CP Costs” means, for each day and with respect to the Capital
associated with each Purchaser Interest of Gotham or Victory as to which the
BTMU Pooled CP Costs are applicable, the sum of (i) the discount or yield
accrued (including, without limitation, any associated with financing the
discount or interest component on the roll-over of any relevant Pooled
Commercial Paper) on the Pooled Commercial Paper issued by Gotham or Victory, as
applicable, on such day, plus (ii) any and all accrued commissions in respect of
the relevant placement agents and commercial paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs (including without limitation those associated with
funding small or odd-lot amounts) with respect to all receivable purchase,
credit and other investment facilities which are funded by the applicable Pooled
Commercial Paper for such day.  The BTMU Pooled CP Costs shall be determined by
BTMU in its capacity as Funding Agent for the related Conduit Group, whose
determination shall be conclusive.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or St. Louis, Missouri and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
 
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
 
“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of any Seller
Party or Provider.
 
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
 
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.
 
“Collection Account Agreement” means an agreement substantially, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
the form of Exhibit VI among a Transferor, Seller, the Agent and a Collection
Bank.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, as applicable, from the Agent to a Collection Bank or any similar or
analogous notice from the Agent to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.
 
“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including, without limitation, any
termination of Commitments pursuant to Section 4.6 hereof) and (ii) with respect
to any individual purchase hereunder, its Pro Rata Share of the related Conduit
Group’s Purchase Pro Rata Share of the Purchase Price therefor.
 
“Committed Purchaser” means (i) BTMU, with respect to Gotham and Victory and
their Conduit Group, and (ii) WCMC, with respect to Mizuho and its Conduit
Group.
 
“Committed Purchaser Interest” means a Purchaser Interest funded by a Committed
Purchaser either (i) directly in the case of BTMU, or (ii) pursuant to a Funding
Agreement (other than this Agreement) effected between WCMC and any other
Funding Source.
 
“Concentration Limit” means, at any time, for any Obligor, (i) an amount equal
to 25% of the Loss Reserve Floor at such time multiplied by the aggregate
Outstanding Balance of all Eligible Receivables at such time or (ii) such other
amount (a “Special Concentration Limit”) for such Obligor designated by the
Agent; provided, that, if the short term rating of any Obligor set forth in the
table below shall decrease from the level indicated in the table below (with
respect to any rating agency) for such Obligor, the Special Concentration Limit
for such Obligor shall automatically be canceled; provided, further, in the case
of an Obligor and any Affiliate of such Obligor, the Concentration Limit shall
be calculated as if such Obligor and such Affiliate are one Obligor; and
provided, further, that either Funding Agent may, upon not less than three
Business Days’ notice to Seller, cancel any Special Concentration Limit.  The
Agent hereby designates the following Special Concentration Limits with respect
to the Obligors set forth in the table below.
 


Obligor
Special Concentration Limit
 
Short Term Rating
Wal-Mart Stores, Inc
30% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1+ by S&P and
P-1 by Moody’s
Walgreens
12% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Lowe’s Companies, Inc.
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
Target Corporation
20% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-1 by S&P and P-1 by Moody’s
The Home Depot, Inc
10% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
A-2 by S&P and P-2 by Moody’s
CVS Corp.
6% of the aggregate Outstanding Balance of all Eligible Receivables at such
time.
 
A-2 by S&P and P-2 by Moody’s



“Conduit” has the meaning set forth in the preamble to this Agreement.
 
“Conduit Group” means, at any time, a group consisting of a Conduit or (in the
case of Gotham and Victory, collectively) Conduits, such Conduit’s or Conduits’
related Committed Purchasers and such Conduit’s or Conduits’ Funding Agent.
 
“Consent Notice” has the meaning set forth in Section 4.6.
 
“Consent Period” has the meaning set forth in Section 4.6.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
 
“CP Costs” means, (A) with respect to the Capital associated with each Purchaser
Interest of WCMC and for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper issued by WCMC on such day, plus (ii) any and all
accrued commissions in respect of placement agents and Commercial Paper dealers,
and issuing and paying agent fees incurred, in respect of such Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase facilities which are
funded by such Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with such
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of WCMC pursuant to the terms of any receivable purchase
facilities funded substantially with such Pooled Commercial Paper, and (B) for
any period and with respect to any Capital funded by Commercial Paper notes
issued by Gotham or Victory, (I) unless BTMU has determined that the BTMU Pooled
CP Costs shall be applicable, the Relevant Conduit’s cost of funding such
Capital, taking into account the weighted daily average interest rate payable in
respect of such Commercial Paper notes during such period (determined in the
case of discount Commercial Paper notes by converting the discount to an
interest bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as BTMU in good faith deems
appropriate; and (II) to the extent BTMU has determined that the BTMU Pooled CP
Costs shall be applicable, the BTMU Pooled CP Costs.  In addition to the
foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by Mizuho Corporate Bank, Ltd. in its capacity as
Funding Agent for the related Conduit Group in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase and
attributable to WCMC, the portion of the Capital associated with any such
Incremental Purchase and attributable to WCMC shall, during such period, be
deemed to be funded by WCMC in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.
 
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
“Credit Memo” means any credit, discount or allowance issued to cancel an
invoice, cancel and replace an invoice, record a return, credit a customer for
defective merchandise, adjust for new sales policy changes, credit a customer
for goods and services taxes, provide a trade show credit or allow for other
miscellaneous adjustments, in each case in the ordinary course of business of
Servicer.
 
“Credit Memo Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Transferors during the
preceding two calendar months then most recently ended divided by (ii) the
aggregate Outstanding Balance of all Receivables as to which any payment or part
thereof remains unpaid for no more than 60 days from the original due date for
such payment as of the last day of the most recently ended calendar month.
 
”Credit Memo Percentage” means as of the last day of any calendar month, a
percentage equal to:
 


 
((2.0 x ED) + (DS - ED) x DS ) x DHR
                                           ED
 
where:
 
ED           =           the Expected Credit Memo Ratio at such time.
 
DS           =           the Credit Memo Spike Ratio at such time.

 
DHR           =           the Credit Memo Horizon Ratio at such time.
 
”Credit Memo Spike Ratio” means, as of the last day of any calendar month, the
highest four month rolling average of the Credit Memo-to-Sales Ratio calculated
as of the last day of each of the twelve calendar months then most recently
ended.
 
“Credit Memo-to-Sales Ratio” means, at any time, a percentage equal to (i) the
aggregate amount of Credit Memos which occurred during the month then most
recently ended, divided by (ii) the aggregate gross sales of the Transferors
during the month three months prior to such month, calculated on a monthly
basis.
 
“Deemed Collections”  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected or returned goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to any Receivable.
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Prime Rate.
 
“Default Ratio” means, for any calendar month, a percentage equal to (i) the sum
of (A) the aggregate Outstanding Balance of all Receivables that were unpaid for
91-120 days as of the last day of such month and (B) the actual write-offs
during such calendar month divided by (ii) the aggregate gross sales of the
Transferors during the calendar month four calendar months prior to such
calendar month.
 
“Delinquency Ratio” means, as of the last day of any month, the percentage equal
to (i) the sum of (a) the aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables at such time plus (b) the ending balance of the
Transferors’ suspense accounts at such time plus (c) the aggregate amount of
unresolved short pays set forth on the most recent Monthly Report divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
 
“Demand Note” means a promissory note substantially in the form of Exhibit VIII
to the Receivables Sale Agreement executed by Originator in favor of Seller.
 
“Designated Obligor” means an Obligor indicated by the Agent to Seller in
writing.
 
“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the aggregate amount of Dilutions less Credit Memos as at such day
divided by (ii) the aggregate gross sales of the Transferors during the calendar
month three calendar months prior to such calendar month.
 
“Dilution Reserve” means, on any date, an amount equal to (a) the product of (i)
the greater of (A) 20% and (B) the sum of (1) the general ledger accrual balance
of the Transferors divided by the aggregate Outstanding Balance of all
Receivables plus (2) the Credit Memo Percentage multiplied by (ii) the Net
Receivables Balance as of the close of business of the Transferors on such date
minus (b) $78,000,000 or, if the Provider fails to comply with any Provider
Financial Covenant, $0.00, provided that the Dilution Reserve shall, at no time,
be less than $0.00; provided further that the deduction in part (b) hereof shall
only be applicable to and including April 2, 2009, and thereafter such deduction
in part (b) hereof at all times shall be $0.00.
 
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
 
“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Committed Purchaser Interest.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Designated Obligor; and (d) is not a government
or a governmental subdivision or agency, provided that a Government Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable so long as the aggregate
Outstanding Balance of all such Government Receivables does not exceed 3% of the
aggregate Outstanding Balance of all Receivables,
 
(ii) which is not a Charged-Off Receivable or a Delinquent Receivable,
 
(iii) which by its terms is due and payable within 90 days of the original
billing date therefor and has not had its payment terms extended,
 
(iv) which is an “account” or “chattel paper” within the meaning of Section
9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions,
 
(v) which is denominated and payable only in United States dollars in the United
States,
 
(vi) which arises under a Contract in substantially the form of one of the form
contracts set forth on Exhibit IX hereto or otherwise approved by the Agent in
writing, which, together with such Receivable, has been duly authorized, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
 
(vii) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of any Transferor or any of its assignees under such Contract and (B)
does not contain a confidentiality provision that purports to restrict the
ability of any Purchaser to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,
 
(viii) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by a Transferor,
 
(ix) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,
 
(x) which satisfies all applicable requirements of the Credit and Collection
Policy,
 
(xi) which was generated in the ordinary course of (A) Originator’s business or
(B) an Original Seller’s business and subsequently sold to Originator pursuant
to the terms of the Transfer Agreement, provided that until such time as the
Agent gives irrevocable written notice to Servicer regarding the removal of this
proviso, (i) Receivables under this clause (B) shall be limited to Receivables,
the related Obligor of which are publicly rated BBB- or better by S&P or Baa3 or
better by Moody’s and (ii) each such Obligor and its rating shall be set forth
in the Monthly Report,
 
(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by a Transferor, and not by any other Person (in whole or in
part),
 
(xiii) as to which the Funding Agents have not notified Seller that the Funding
Agents have, in their collective reasonable business judgment, determined that
such Receivable or class of Receivables is not acceptable as an Eligible
Receivable due to the credit worthiness of the Obligor, including, without
limitation, because such Receivable arises under a Contract that is not
acceptable to the Funding Agents in their collective reasonable business
judgement,
 
(xiv) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against a Transferor or any other Adverse Claim, and
the Obligor thereon holds no right as against a Transferor to cause such
Transferor to repurchase the goods or merchandise the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or defective goods returned in accordance with the
terms of the Contract),
 
(xv) as to which a Transferor has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,
 
(xvi) all right, title and interest to and in which has been validly transferred
(A) by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and (B) in the case of any Receivable transferred
under the Transfer Agreement, by an Original Seller directly to Originator under
and in accordance with the Transfer Agreement and subsequently sold by
Originator directly to Seller under and in accordance with the Receivables Sale
Agreement, and, in either case, and Seller has good and marketable title thereto
free and clear of any Adverse Claim,
 
(xvii) for which the related Contract represents all or part of the sales price
of merchandise, insurance and services within the meaning of the Investment
Company Act of 1940, Section 3(c)5, as amended,
 
(xviii) which is a “current transaction” within Section 3(a)(3) of the
Securities Act of 1933,
 
(xix) which is not a proceed of inventory that was pledged to any Person,
 
(xx) the Obligor of which is not the Obligor of any Charged-Off Receivables, the
aggregate Outstanding Balance of which exceeds an amount equal to 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor, and
 
(xxi) the inclusion of which as an Eligible Receivable does not cause the
aggregate Outstanding Balance of all Eligible Receivables considered a “billback
receivable” under the Transferors’ current practices to exceed $5,000,000.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Expected Credit Memo Ratio” means, as of the last day of any calendar month,
the average of each three month rolling average of the Credit Memo-to-Sales
Ratio calculated as of the last day of each of the twelve months then most
recently ended.
 
“Extension Notice” has the meaning set forth in Section 4.6.
 
“Facility Account” means Seller’s Account No. 10-45863 at JPMorgan Chase Bank,
N.A.
 
“Facility Termination Date” means the earliest of (i) May 26, 2009, (ii) the
Liquidity Termination Date and (iii) the Amortization Date.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Fee Letter” means one or more letter agreements dated as of March 27, 2009
among Seller, the Agent, BTMU, Victory, Gotham, Mizuho and WCMC, as they may be
amended or modified and in effect from time to time.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Funding Agent” means each of Mizuho Corporate Bank, Ltd. and BTMU in its
respective capacity as a “Funding Agent” under this Agreement.
 
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit.
 
“Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
 
“GAAP”  means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
“Government Receivables” means a Receivable the Obligor of which is the United
States Federal Government, a state or local government, a governmental
subdivision of the United States Federal Government or of a state or local
government, or an agency of the United States Federal Government or of a state
or local government.  For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.
 
“Group Purchase Limit” means (i) in the case of the Conduit Group related to
WCMC, $100,000,000 and (ii) in the case of the Conduit Group related to Gotham
and Victory, $100,000,000.
 
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Originator,
any Original Seller or any of their respective Subsidiaries or Affiliates, or
(B) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of Seller, Originator, any
Original Seller or any of their respective Subsidiaries or Affiliates, having
general voting rights.
 
“Interim Report” means a report, appropriately completed and in substantially
the form of Exhibit XII hereto, furnished by Servicer to the Agent pursuant to
Section 8.5.
 
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Mizuho offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, in the approximate amount to be funded at the LIBO Rate
and having a maturity equal to such Tranche Period, divided by (b) one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Agent in respect of
Eurocurrency liabilities, as defined in Regulation D of the Board of Governors
of the Federal Reserve System as in effect from time to time (expressed as a
decimal), applicable to such Tranche Period plus (ii) 1.50% per annum.  The LIBO
Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
“Liquidity Termination Date” means May 26, 2009.
 
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Horizon Ratio” means, as of any date, a percentage equal to (i) the
aggregate gross sales of the Transferors during the three most recently ended
calendar months divided by (ii) the Outstanding Balance of all Eligible
Receivables as of the last day of the most recently ended calendar month.
 
“Loss Percentage” means, at any time, a percentage equal to the greater of (i)
two multiplied by the Loss Ratio multiplied by the Loss Horizon Ratio or (ii)
Loss Reserve Floor.
 
“Loss Ratio” means, on any date, the greatest three-month rolling average
Default Ratio as calculated for each of the 12 most recently ended calendar
months.
 
“Loss Reserve” means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of
Servicer on such date.
 
“Loss Reserve Floor” means 12%.
 
“Loss-to-Liquidation Ratio” means, for any calendar month, the percentage equal
(i) the sum of the aggregate Outstanding Balance of all Receivables 91-120 days
past due plus the aggregate Outstanding Balance of all Receivables written off
by Servicer in such month divided by the aggregate Collections received during
such month.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement or
the Provider to perform its obligations under the Performance Undertaking, (iii)
the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
 
“Material Provider Subsidiary” means, as long as Energizer and any Original
Seller are each wholly-owned, direct or indirect subsidiaries of Provider, (a)
each consolidated Subsidiary (other than any SPV) of Provider (i) incorporated
under the laws of any jurisdiction in the United States and (ii) the total
assets of which exceed, as at the end of any calendar quarter or, in the case of
consummation of a Permitted Acquisition, at the time of consummation of such
Permitted Acquisition (calculated by Provider on a pro forma basis taking into
account the consummation of such Permitted Acquisition), three percent (3.0%) of
the total assets of Provider and its Subsidiaries (other than SPVs) on a
consolidated basis and (b) each consolidated Subsidiary (other than any SPV) of
Provider (i) incorporated under the laws of any foreign jurisdiction and (ii)
the total assets of which exceed, as at the end of any calendar quarter or, in
the case of consummation of a Permitted Acquisition, at the time of consummation
of such Permitted Acquisition (calculated by Provider on a pro forma basis
taking into account the consummation of such Permitted Acquisition), five
percent (5.0%) of the total assets of Provider and its Subsidiaries (other than
SPVs) on a consolidated basis; provided that, if Energizer shall cease to be a
wholly-owned, indirect subsidiary of Provider, then “Material Provider
Subsidiary” shall also mean and include any Subsidiary of Energizer and,
provided further that, if any Original Seller shall cease to be a wholly-owned,
direct subsidiary of Provider, then “Material Provider Subsidiary” shall also
mean and include any Subsidiary of any Original Seller.
 
“Mizuho” means Mizuho Corporate Bank, Ltd. in its individual capacity and its
successors.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by Servicer to the Agent pursuant to
Section 8.5.
 
“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum of (i) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor and
(ii) the aggregate amount by which the Outstanding Balance of all Eligible
Receivables having payment terms in excess of 61 days following the applicable
“expected receipt of goods date” (under and as defined in each applicable
invoice of Servicer to each applicable Obligor) exceeds 10% of the aggregate
Outstanding Balance of all Eligible Receivables.
 
“Non-Renewing Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Obligations” shall have the meaning set forth in Section 2.1.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Agreement” has the meaning set forth in the preliminary statements to
this Agreement.
 
“Original Seller” has the meaning set forth in the Receivables Sale Agreement.
 
“Originator” means Energizer Battery, Inc., in its capacity as seller under the
Receivables Sale Agreement.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Participant” has the meaning set forth in Section 12.2.
 
”Payment Rate” means, for any calendar month, the percentage equal to the
aggregate Collections received during such month, divided by the aggregate
Outstanding Balance of all Receivables as at the last day of the month
immediately prior to such month.
 
“Performance Undertaking” means that certain Performance Undertaking, dated as
of March 27, 2009, by Provider in favor of Seller, substantially in the form of
Exhibit XI, as the same may be amended, restated or otherwise modified from time
to time.
 
“Permitted Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, (a) which are
permitted under all material financing arrangements pursuant to which Provider
is a debtor or an obligor and (b) by which Provider or any of its Subsidiaries
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding equity interests of
another Person.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.
 
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
determined from time to time by Mizuho (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
 
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
 
“Provider” means Energizer Holdings, Inc., a Missouri corporation.
 
“Provider Credit Agreement” means the Term Loan Credit Agreement dated as of
December 3, 2007 among the Provider, the institutions from time to time parties
thereto as Lenders, JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent, Bank of America, N.A., as Syndication Agent, and Citibank, N.A., The Bank
of Tokyo-Mitsubishi UFJ, Ltd. and Mizuho Corporate Bank, Ltd., as Documentation
Agents, as in effect on March 27, 2009, without giving effect to any amendment,
restatement, waiver, release, supplementation, cancellation, termination or
other modification thereof.
 
 “Provider Financial Covenants” means the Maximum Leverage Ratio covenant and
Minimum Interest Expense Coverage Ratio covenant set forth in Section 7.4 of the
Provider Credit Agreement, it being understood that, for purposes of this
Agreement, (i) the Provider Financial Covenants as in effect on March 27, 2009
shall survive any termination of the Provider Credit Agreement and (ii) any
amendment, restatement, waiver, release, supplementation, cancellation,
termination and/or other modification with respect to the Provider Credit
Agreement shall have no effect on determining compliance with the Provider
Financial Covenants.
 
“Pro Rata Share” means, for each Committed Purchaser in the same Conduit Group,
a percentage equal to (i) the amount of the Commitment of such Committed
Purchaser, divided by (ii) the aggregate amount of all Commitments of all
Committed Purchasers in such Conduit Group hereunder, adjusted as necessary to
give effect to the application of the terms of Section 4.6.
 
“Purchase Limit” means $200,000,000.
 
“Purchase Notice” has the meaning set forth in Section 1.2.
 
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
 
“Purchase Pro Rata Share” means, for any Conduit Group, the percentage
equivalent of a fraction, the numerator of which is the relevant Group Purchase
Limit, and the denominator of which is the Purchase Limit.
 
“Purchasers” means each Conduit and each Committed Purchaser.
 
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:
 


 
‘

 
C + AR
   
NRB
 



where:
 
C           =           the Capital of such Purchaser Interest.
 
AR           =           the Aggregate Reserves.
 
NRB           =           the Net Receivables Balance.
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
 
“Purchasing Committed Purchaser” has the meaning set forth in Section 12.1(b).
 
“Receivable” means all indebtedness and other obligations owed to Seller or a
Transferor (at the time it arises, and before giving effect to any transfer or
conveyance under the Transfer Agreement, the Receivables Sale Agreement or
hereunder) or in which Seller or a Transferor has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by a Transferor, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto.  Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 4, 2000, between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Reduction Pro Rata Share” means, for any Conduit Group and on any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the aggregate amount of Capital of all Purchaser Interests assigned to such
Conduit Group and outstanding as at such date, and the denominator of which is
the Aggregate Capital.
 
“Regulatory Change” has the meaning set forth in Section 10.2(a).
 
“Reinvestment” has the meaning set forth in Section 2.2.
 
“Related Security” means, with respect to any Receivable:
 
(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by a Transferor gave
rise to such Receivable, and all insurance contracts with respect thereto,
 
(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iv) all service contracts and other contracts and agreements associated with
such Receivable,
 
(v) all Records related to such Receivable,
 
(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement and the Transfer Agreement in respect of such Receivable and all
of Seller’s right, title and interest in, to and under the Performance
Undertaking, and
 
(vii) all proceeds of any of the foregoing.
 
“Relevant Conduit” means (i) with respect to the Conduit Group that includes
Mizuho, WCMC and (ii) with respect to the Conduit Group that includes BTMU as a
Committed Purchaser, either Gotham or Victory.
 
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:
 
Aggregate Reduction
Required Notice Period
≤$100,000,000
two Business Days
>$100,000,000
five Business Days



“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
 
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
 
“Servicing Fee” has the meaning set forth in Section 8.6.
 
“Settlement Date” means (A) the sixteenth day at each month, and (B) the last
day of the relevant Tranche Period in respect of each Committed Purchaser
Interest.
 
“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Committed Purchaser Interest, the entire Tranche Period of such Purchaser
Interest.
 
“SPV” means any special purpose entity (including, without limitation, Seller)
established for the purpose of purchasing receivables in connection with a
receivables securitization transaction permitted under all material financing
arrangements pursuant to which Provider is a debtor or an obligor.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.
 
“Terminating Commitment Availability” means, with respect to any Terminating
Committed Purchaser, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to clause (ii) of the proviso to
the penultimate sentence of Section 4.6(b)) of such Terminating Committed
Purchaser, minus, an amount equal to 2% of such Commitment, minus, (b) the
Capital of the Purchaser Interests funded by such Terminating Committed
Purchaser.
 
“Termination Date” has the meaning set forth in Section 2.2.
 
“Termination Percentage” has the meaning set forth in Section 2.2.
 
“Terminating Committed Purchaser” has the meaning set forth in Section 4.6.
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Tranche Period” means, with respect to any Committed Purchaser Interest:
 
(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement.  Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or
 
(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the Agent, provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day would fall in a new month, such Tranche Period shall end
on the immediately preceding Business Day.  In the case of any Tranche Period
for any Purchaser Interest which commences before the Amortization Date and
would otherwise end on a date occurring after the Amortization Date, such
Tranche Period shall end on the Amortization Date.  The duration of each Tranche
Period which commences after the Amortization Date shall be of such duration as
selected by the Agent.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Transfer Agreement, each Collection
Account Agreement, the Performance Undertaking, the Fee Letter, the Subordinated
Note (as defined in the Receivables Sale Agreement), each Revolving Note (as
defined in the Transfer Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
 
“Transferor” means each of Originator and each Original Seller.
 
“Transfer Agreement” has the meaning set forth in the Receivables Sale
Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Yield” means for each respective Tranche Period relating to Committed Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
 
“Yield Reserve” means, on any date, an amount equal to 1.5% multiplied by the
Net Receivables Balance as of the close of business of Servicer on such date.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.